Filed with the Securities and Exchange Commission on February 8, 2008 1933 Act Registration File No. 333-78275 1940 Act File No. 811-09303 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. ¨ Post-Effective Amendment No. 30 x and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 31 x (Check appropriate box or boxes.) KINETICS MUTUAL FUNDS, INC. (Exact Name of Registrant as Specified in Charter) 16 New Broadway, Sleepy Hollow, New York10591 (Address and Zip Code of Principal Executive Offices) (800) 930-3828 Registrant's Telephone Number, including Area Code Leonid Polyakov 16 New Broadway, Sleepy Hollow, New York10591 (Name and Address of Agent for Service) With a copy to: Mary Jo Reilly, Esq. Drinker Biddle & Reath LLP One Logan Square 18th and Cherry Streets Philadelphia, PA 19103-6996 As soon as practical after the effective date of this Registration Statement Approximate Date of Proposed Public Offering Shares of Common Stock (Title of Securities Being Registered) It is proposed that this filing will become effective [X] immediately upon filing pursuant to paragraph (b) [] on (date) pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. No Load Class February 8, 2008 Prospectus www.kineticsfunds.com The Multi-Disciplinary Fund Aseries of Kinetics Mutual Funds, Inc. Kinetics Logo The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of the Prospectus.Any representation to the contrary is a criminal offense. Table of Contents Overview 2 The Multi-Disciplinary Fund 3 Performance Of The Fund 5 Fees And Expenses Of The Fund 6 Additional Strategies And Risks Of Investing In The Fund 7 Portfolio Holdings Information 10 Management Of The Fund And The Portfolio 11 Valuation Of Fund Shares 12 How To Purchase Shares 13 How To Redeem Shares 15 Exchange Privilege 17 Distributions And Taxes 18 Distribution Of Shares 20 Unique Characteristics Of Master/Feeder Fund Structure 21 Counsel And Independent Registered Public Accounting Firm 21 Financial Highlights 21 No Load Class Kinetics Mutual Funds, Inc. This Prospectus discusses the No Load Class of The Multi-Disciplinary Fund (the “Fund”) of Kinetics Mutual Funds, Inc. (the “Company”).Unlike many other investment companies which directly acquire and manage their own portfolios of securities, the Fund seeks its investment objective by investing all of its investable assets in a corresponding portfolio series, the Multi-Disciplinary Portfolio (the “Portfolio”), of Kinetics Portfolios Trust (the “Trust”), a Delaware statutory trust.The Portfolio is an open-end, non-diversified investment company with investment objectives and strategies identical to those of the Fund.Investors should carefully consider this investment approach.For additional information regarding this investment structure, see “Unique Characteristics of Master/Feeder Fund Structure.” Prospectus This Prospectus provides vital information about the Fund.For your own benefit and protection, please read it before you invest, and keep it on hand for future reference. Investment Adviser Kinetics Asset Management, Inc. Minimum Initial Investment $2,500 February 8, 2008 OVERVIEW The Multi-Disciplinary Fund(the “Fund”) is a non-diversified fund that seeks to provide investors with consistent returns by investing all of its investable assets in the Multi-Disciplinary Portfolio (the “Portfolio”).The Portfolio utilizes a two-part investment strategy.The first component of the Portfolio is primarily a fixed-income portfolio.The second component of the Portfolio is a portfolio of various option strategies that may include short puts, covered calls, long calls and a variety of other derivatives.These strategies may result in the Portfolio holding equity securities. The Statement of Additional Information (the “SAI”) contains more information about the Fund and the types of securities in which it may invest. Who May Want to Invest The Fund may be appropriate for investors who: · are comfortable with the risks described herein; · have financial goals that are five or more years in the future; · are not concerned primarily with principal stability. 2 THE MULTI-DISCIPLINARY FUND Investment Objective, Principal Investment Strategies and Principal Risks Investment Objective The investment objective of the Fund is total return. Principal Investment Strategies The Fund seeks to achieve its investment objective of total return by investing all of its investable assets in the Multi-Disciplinary Portfolio. “Total Return” sought by the Portfolio consists of income earned on the Fund’s investment, plus capital appreciation, if any. The investment objective of the Fund is non-fundamental which means that the Board of Trustees may change the investment objective of the Fund without shareholder approval. The Portfolio utilizes a two-part investment strategy, which includes fixed-income and derivatives components.Under normal circumstances, the Portfolio will invest at least 65% of its net assets in fixed-income securities and in derivatives. There is no limit on the amount of assets the Portfolio may invest in fixed-income securities.Fixed-income securities include corporate bonds and debentures, convertible debt securities, and debt securities of foreign issuers.The Portfolio’s fixed-income component focuses primarily on investment-grade corporate bonds, issued principally in the United States.Bonds held by the Portfolio generally are senior secured or senior unsecured and have durations of 0-5 years.However, there is no limit as to the maturities or credit ratings associated with such bonds.The Portfolio may also invest up to 40% of its total assets at the time of purchase in debt securities of emerging market countries.The Portfolio may invest up to 5% of its total assets in junk bonds, including defaulted bonds. The Portfolio utilizes a proprietary credit spread/relative value model to select positions and a portfolio construction and investment process that relies on value identification and diversification. The Portfolio may invest up to 90% of its net assets in selling equity put options.The Portfolio may also invest more than 5% in U.S. Treasury note futures; selling or buying equity call, bond call, and bond put options; and credit default swaps, as well as other derivatives, to manage risk or to enhance return.The Portfolio will not invest more than 15% of its net assets in instruments that are not deemed liquid.In connection with the Portfolio’s positions in derivatives, the Portfolio will segregate liquid assets or will otherwise cover its position in accordance with applicable Securities and Exchange Commission (“SEC”) requirements. The Portfolio’s option strategy component focuses on the use of options on companies that the Investment Adviser believes have unique business attributes and/or long-term unique fundamental business characteristics.The companies considered by the Investment Adviser for various option strategies undergo a fundamental analysis review by the Investment Adviser’s research team, including but not limited to valuation, credit analysis, and earnings quality. Put options and call options typically have similar structural characteristics and operational mechanics regardless of the underlying instrument on which they are purchased or sold.A put option gives the purchaser of the option, upon payment of a premium, the right to sell, and the seller the obligation to buy, the underlying security, index, currency or other instrument at the exercise price.A call option, upon payment of a premium, gives the purchaser of the option the right to buy, and the seller the obligation to sell, the underlying instrument at the exercise price. The put options that the Portfolio writes (sells) on specific underlying equity securities are generally traded on a national securities exchange.They provide a specific date on which the holder may exercise its rights under the options, and are commonly referred to as “European-style” options.By writing put options, the Portfolio receives income in the form of cash premiums from the purchasers of these options in exchange for providing the purchasers with the right to potentially sell an underlying security to the Portfolio.The Portfolio is not expected to make a cash payment if the prevailing market value of the underlying equity securities on an expiration date exceeds the strike price of the put option that the Portfolio has written. 3 The Portfolio may hold equity securities in limited circumstances.For example, if put options are exercised against the Portfolio, in connection with a corporate restructuring of an issuer or convertible securities. However, the Portfolio will not invest directly in equity securities. There are no limitations on the amount that the Portfolio may invest or hold in any single issuer; however, the Portfolio currently intends to limit its investments at the time of purchase to 10% of the Portfolio’s assets in any single position. The Investment Adviser uses a bottom-up approach in managing the Fund, which means that the focus is on the analysis of individual securities.By engaging in quantitative and qualitative analysis of individual securities, the Investment Adviser examines a company’s current relative valuation and earning potential and assesses the company’s competitive positioning. The Investment Adviser may sell a security due to changes in credit characteristics or outlook, as well as changes in portfolio strategy or cash flow needs. A security may also be sold and replaced with one that presents a better value or risk/reward profile. The Investment Adviser may actively trade Portfolio securities. The Portfolio may invest up to 20% of its total assets at the time of purchase in high quality, U.S. short-term debt securities and money market instruments to maintain liquidity.Some of these short-term instruments include commercial paper, certificates of deposit, demand and time deposits and banker’s acceptances, U.S. Government securities (i.e., U.S. Treasury obligations) and repurchase agreements. Temporary Investments To respond to adverse market, economic, political or other conditions, the Portfolio may invest up to 100% of its assets in high quality, U.S. short-term debt securities and money market instruments. To the extent that the Portfolio engages in a temporary defensive strategy, the Portfolio and, therefore, the Fund, may not achieve its investment objective. Fund Structure The Portfolio has an investment objective identical to that of the Fund.The Fund may withdraw its investment from the Portfolio at any time if the Board of Directors of the Company determines that it is in the best interests of the Fund to do so.Upon any such withdrawal, the Directors will consider what action might be taken, including investing all of the Fund’s investable assets in another pooled investment entity having substantially the same objective and strategies as the Fund or retaining an investment adviser, including the current Investment Adviser, to manage the Fund’s assets directly. Principal Risks of Investment The Portfolio’s investments, including common stocks, have inherent risks that could cause you to lose money.The principal risks of investing in the Fund and indirectly the Portfolio are listed below and could adversely affect the net asset value (“NAV”), total return and the value of the Fund, Portfolio and your investment. · Below-Investment Grade Debt Securities Risks:Generally, non-investment grade debt securities, i.e., junk bonds, are subject to greater credit risk, price volatility and risk of loss than investment grade securities. · Derivatives Risks:The Portfolio’s investments in futures, options and swaps and other derivative instruments may result in loss.Derivative instruments may be illiquid, difficult to price and leveraged so that small changes may produce disproportionate losses to the Portfolio.To the extent the Portfolio segregates assets to cover derivatives positions, the Portfolio may impair its ability to meet current obligations, to honor requests for redemption and to manage the Portfolio properly in a manner consistent with its stated investment. · Option Transaction Risks:Purchasing and writing put and call options and, in particular, writing “uncovered” options are highly specialized activities and entail greater than ordinary investment risks.The successful use of options depends in part on the ability of the Investment Adviser to manage future price fluctuations and the degree of correlation between the options and securities (or currency) markets.By writing put options on equity securities, the Portfolio gives up the opportunity to benefit from potential increases in the value of the common stocks above the strike prices of the written put options, but continues to bear the risk of declines in the value of its common stock portfolio.The Portfolio will receive a premium from writing a covered call option that it retains whether or not the option is exercised.The premium received from the written options may not be sufficient to offset any losses sustained from the volatility of the underlying equity securities over time. 4 · Interest Rate Risk: The risk that when interest rates increase, fixed-income securities held by the Portfolio will decline in value.Long-term fixed-income securities will normally have more price volatility because of this risk than short-term fixed-income securities. · Credit/Default Risk: The risk that an issuer or guarantor of fixed-income securities held by the Portfolio (which may have low credit ratings), or the counterparty in a derivative investment, may default on its obligation to pay interest and repay principal. · Security Selection Risks: The Portfolio securities selected by the Investment Adviser may decline in value or not increase in value when the stock market in general is rising and may fail to meet the Portfolio’s and, therefore, the Fund’s, investment objective. · Liquidity Risks: The Portfolio’s investments in the securities of small and medium capitalization companies and in non-investment grade fixed-income securities makes the Portfolio especially susceptible to the risk that during certain periods the liquidity of certain issuers or industries, or all securities within particular investment categories, will decrease or disappear suddenly and without warning as a result of adverse market or political events, or adverse investor perceptions. · Foreign Securities and Emerging Country Risks: The Portfolio may invest in U.S. dollar-denominated foreign debt securities through American Depositary Receipts (“ADRs”) and International Depositary Receipts (“IDRs”).Foreign securities can carry higher returns but involve more risks than those associated with U.S. investments.Additional risks associated with investment in foreign debt securities include currency fluctuations, political and economic instability, differences in financial reporting standards and less stringent regulation of securities markets.The risks of foreign investment are heightened when the issuer is located in an emerging country. · Non-Diversification Risks: As a non-diversified investment company, more of the Portfolio’s assets may be concentrated in the debt securities of any single issuer, which makes the Portfolio more susceptible to financial, economic or market events impacting such issuer. · New Fund Risks:There can be no assurance that the Fund will grow to or maintain an economically viable size, in which case the Board of Directors or the Investment Adviser may recommend that the Fund be liquidated. · Management Risk:There is no guarantee that the Fund will meet its investment objective. The Investment Adviser does not guarantee the performance of the Fund, nor can they assure you that the market value of your investment will not decline. Performance of the Fund Because the Fund has not yet commenced operations, there is no performance information for the Fund. 5 Fees and Expenses of theFund As an investor, you pay certain fees and expenses if you buy and hold shares of the Fund.These fees and expenses are described in the table below and are further explained in the example that follows. Fee Table(1) Shareholder Transaction Expenses(2) (fees paid directly from your investment) No Load Class Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None Maximum Deferred Sales Charge (Load) (as a percentage of offering price) None Maximum Sales Charge (Load) on Reinvested Dividends None Redemption Fee (as a percentage of amount redeemed, if applicable) (3) 2.00% Exchange Fee(4) None Maximum Account Fee(5) None Annual Operating Expenses (expenses deducted from Fund assets) No Load Class Management Fees(6) 1.25% Distribution (Rule 12b-1) Fees None Other Expenses (7) 1.25% Total Annual Fund Operating Expenses(7) (8) 2.50% (1) This fee table and the example below reflect the aggregate expenses of the Fund and the Portfolio. (2) You will be assessed fees for outgoing wire transfers ($15.00 per wire), returned checks and exchanges executed by telephone between the Fund and any other series of the Company. (3) You will be charged a redemption fee equal to 2.00% of the net amount of the redemption if you redeem or exchange your No Load Class shares less than 30 days after you purchase them.If this fee is imposed it would raise the expenses of your shares.Such fees, when imposed, are credited directly to the assets of the Fund to help defray any potential expenses to the Fund from short-term trading activities.These fees are not used to pay distribution or sales fees or expenses.The redemption fee will not be assessed on certain types of accounts or under certain conditions.Please see “Redemption Fees” below for a list of the types of accounts and conditions under which this fee will not be assessed. (4) The Fund’s transfer agent charges a $5 transaction fee to shareholder accounts for telephone exchanges between any two series of the Company.The Fund’s transfer agent does not charge a transaction fee for written exchange requests. (5) IRA accounts are assessed a $15.00 annual fee. (6) The management fees paid by the Fund reflect the proportionate share of fees allocated to the Fund from the Portfolio for investment advisory services. (7) Because the Fund is new, these expenses, which include custodian, transfer agency, and other customary Fund expenses, are based on estimated amounts for the Fund’s current fiscal year. (8) The Investment Adviser to the Multi-Disciplinary Portfolio has voluntarily agreed to waive fees and reimburse expenses so that Total Annual Fund Operating Expenses do not exceed 1.49%.These waivers and reimbursements may be discontinued at any time. Example This example is intended to help you compare the cost of investing in the No Load Class of the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the No Load Class of the Fund for the time periods indicated and then redeem all of your shares at the end of these periods.The example also assumes that your investment has a 5% rate of return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your cost for the Fund would be: 1 Year 3 Years No Load Class $253 $779 6 Additional Strategies and Risks of Investing in the Fund The principal risks of investing in the Fund are described previously in this Prospectus.This section provides more detail about some of those risks, along with information on additional types of risks that may apply to the Fund. Investing in Investment Grade Debt Securities and Below Investment Grade Debt Securities Investments in debt securities pose different risks.The value of fixed-income securities generally will fall if interest rates rise.The value of these securities may also fall as a result of other factors such as the performance of the issuer, the market perception of the issuer or general economic conditions.These investments also involve a risk that the issuer may not be able to meet its principal and interest payment obligations.Fixed-income securities having longer maturities involve greater risk of fluctuations in value. Investments in debt securities rated below investment grade, i.e., junk bonds, and unrated securities of comparable quality are subject to the increased risk of an issuer’s inability to meet principal and interest payment obligations.These securities may be subject to greater price volatility due to such factors as specific corporate or municipal developments, interest rate sensitivity, negative perceptions of the junk bond markets generally and less secondary market liquidity. Credit Default Swap Agreements The Portfolio may enter into credit default swaps. A credit default swap enables an investor to buy or sell protection against a credit event, such as an issuer’s failure to make timely payments of interest or principal, bankruptcy or restructuring. The Portfolio may seek to enhance returns by selling protection or attempt to mitigate credit risk by buying protection against the occurrence of a credit event by a specified issuer. The Portfolio may enter into credit default swaps, both directly (“unfunded swaps”) and indirectly (“funded swaps”) in the form of a swap embedded within a structured note, to protect against the risk that a seller will default, with large well-known Wall Street firms or other firms that pass the Investment Adviser’s credit review. Unfunded and funded credit default swaps may refer to a single security or a basket of securities.The Portfolio may engage in credit default swap transactions for the purpose of hedging the Portfolio against anticipated market trends or to enhance the value of the Portfolio through the anticipated capital appreciation of the swap investment.In no event will the Portfolio’s use of credit default swaps exceed the Portfolio’s limits as it relates to leverage or directional exposure. If the Portfolio buys credit protection using a credit default swap and a credit event occurs, the Portfolio will deliver the defaulted bonds underlying the swap and the swap counterparty will pay the par amount of the bonds. If the Portfolio sells credit protection using a credit default swap and a credit event occurs, the Portfolio will pay the par amount of the defaulted bonds underlying the swap and the swap counterparty will deliver the bonds. If the swap is on a basket of securities, the notional amount of the swap is reduced by the par amount of the defaulted bonds, and the fixed payments are then made on the reduced notional amount. If the Portfolio buys protection on a corporate issue, the Portfolio must own that corporate issue. However, if the Portfolio buys protection on sovereign debt, the Portfolio may own either: (i) the reference obligation, (ii) any sovereign debt of that foreign country, or (iii) sovereign debt of any country that the Investment Adviser determines is closely correlated as an inexact bona fide hedge. Risks of credit default swaps include counterparty credit risk (if the counterparty fails to meet its obligations) and the risk that the Portfolio will not properly assess the cost of the instrument based on the lack of transparency in the market. If the Portfolio is selling credit protection, there is a risk that a credit event will occur and that the Portfolio will have to pay par value on defaulted bonds. If the Portfolio is buying credit protection, there is a risk that no credit event will occur and the Portfolio will receive no benefit for the premium paid. In addition, if the Portfolio is buying credit protection and a credit event does occur, there is a risk when the Portfolio does not own the underlying security, that the Portfolio will have difficulty acquiring the bond on the open market and may receive adverse pricing. 7 In addition to the risks applicable to derivatives generally, credit default swaps involve special risks because they are difficult to value, are highly susceptible to liquidity and credit risk, and generally pay a return to the party that has paid the premium only in the event of an actual default by the issuer of the underlying obligation (as opposed to a credit downgrade or other indication of financial difficulty).The use of credit default swaps may be limited by the Funds’ limitations on illiquid investments. Other Swap Transactions (Interest Rate, Total Rate of Return, and Currency) The Portfolio may enter into swap transactions and transactions involving interest rate floors, caps and collars for hedging purposes or to seek to increase total return. These instruments are privately negotiated over-the-counter derivative products. A great deal of flexibility is possible in the way these instruments are structured.Interest rate swaps involve the exchange by the Portfolio with another party of their respective commitments to pay or receive interest, such as an exchange of fixed rate payments for floating rate payments.The purchase of an interest rate floor or cap entitles the purchaser to receive payments of interest on a notional principal amount from the seller, to the extent the specified index falls below (floor) or exceeds (cap) a predetermined interest rate. An interest rate collar is a combination of a cap and a floor that preserves a certain return within a predetermined range of interest rates. Total rate of return swaps are contracts that obligate a party to pay or receive interest in exchange for the payment by the other party of the total return generated by a security, a basket of securities, an index or an index component. The Portfolio also may enter into currency swaps, which involve the exchange of the rights of the Portfolio and another party to make or receive payments in specific currencies. Some transactions, such as interest rate swaps and total rate of return swaps, are entered into on a net basis, i.e., the two payment streams are netted out, with the Portfolio receiving or paying, as the case may be, only the net amount of the two payments.If the other party to such a transaction defaults, the Portfolio’s risk of loss consists of the net amount of payments that the Portfolio is contractually entitled to receive, if any. In contrast, other transactions involve the payment of the gross amount owed. For example, currency swaps usually involve the delivery of the entire principal amount of one designated currency in exchange for the other designated currency. Therefore, the entire principal value of a currency swap is subject to the risk that the other party to the swap will default on its contractual delivery obligations. To the extent that the amount payable by the Portfolio under a swap or an interest rate floor, cap or collar is covered by segregated cash or liquid assets, the Portfolio and the Investment Adviser believe that transactions do not constitute senior securities under the Investment Company Act of 1940 (the “1940 Act”) and, accordingly, will not treat them as being subject to the Portfolio’s borrowing restrictions. The Portfolio will not enter into a total rate of return, currency or interest rate swap or interest rate floor, cap or collar transaction unless the unsecured commercial paper, senior debt or the claims-paying ability of the other party thereto is rated either A or A-1 or better by S&P or Fitch, or A or Prime-1 or better by Moody’s or a comparable rating from another organization that is recognized as an NRSRO or, if unrated by such rating organization, is determined to be of comparable quality by the Investment Adviser.If there is a default by the other party to such transaction, the Portfolio will have contractual remedies pursuant to the agreements related to the transaction.The use of interest rate, total rate of return, and currency swaps, as well as interest rate caps, floors and collars, is a highly specialized activity that involves investment techniques and risks different from those associated with ordinary portfolio securities transactions. If the Investment Adviser is incorrect in its forecast of market values, interest rates and currency exchange rates, the investment performance of the Portfolio would be less favorable than it would have been if this investment technique were not used.To the extent swap transactions are not deemed liquid, swap transactions are limited to 15% of total assets (together with other illiquid securities). Derivatives Risk The Portfolio may invest in derivatives such as options.The successful use of these investment practices depends on the Investment Adviser’s ability to forecast stock price movements correctly.Should stock prices move unexpectedly, the Portfolio may not achieve the anticipated benefits of the transactions, or may realize losses, and thus be in a worse position than if such strategies had not been used.Unlike many exchange-traded options, there are no daily price fluctuation limits for certain options, and adverse market movements could therefore continue for an unlimited extent over a period of time.In addition, the correlation between movements in the prices of options and movements in the prices of the securities hedged or used for cover will not be perfect and could produce unanticipated losses. 8 The Portfolio’s ability to dispose of its positions in options depends on the availability of liquid markets in such instruments.Markets in options with respect to a number of types of securities are relatively new and still developing.It is impossible to predict the amount of trading interest that may exist in various types of options.If a secondary market does not exist for an option purchased or written by the Portfolio, it might not be possible to effect a closing transaction in the option (i.e., dispose of the option), with the result that (1) an option purchased by the Portfolio would have to be exercised in order for the Portfolio to realize any profit and (2) the Portfolio may not be able to sell portfolio securities covering an option written by the Portfolio until the option expires or it delivers the underlying security, upon exercise.Therefore, no assurance can be given that the Portfolio will be able to utilize these instruments effectively.In addition, the Portfolio’s ability to engage in options transactions may be limited by tax considerations and the use of certain hedging techniques may adversely impact the characterization of income to the Portfolio for U.S. federal income tax purposes. Foreign Securities Investing in foreign securities can carry higher returns than those generally associated with U.S. investments.However, foreign securities may be substantially riskier than U.S. investments.The economies of foreign countries may differ from the U.S. economy in such respects as growth of gross domestic product, rate of inflation, currency depreciation, capital reinvestment, resource self-sufficiency, and balance of payments position.Furthermore, the economies of developing countries generally are heavily dependent on international trade and, accordingly, have been, and may continue to be, adversely affected by trade barriers, exchange controls, managed adjustments in relative currency values and other protective measures imposed or negotiated by the countries with which they trade.These economies also have been, and may continue to be, adversely affected by economic conditions in the countries with which they trade.The Portfolio may be required to obtain prior governmental approval for foreign investments in some countries under certain circumstances.Governments may require approval to invest in certain issuers or industries deemed sensitive to national interests, and the extent of foreign investment in certain debt securities and companies may be subject to limitation.Individual companies may also limit foreign ownership to prevent, among other things, violation of foreign investment limitations. Some foreign investments may risk being subject to repatriation controls that could render such securities illiquid.Other countries might undergo nationalization, expropriation, political changes, governmental regulation, social instability or diplomatic developments (including war) that could adversely affect the economies of such countries or the value of the investments in those countries.Additional risks include currency fluctuations, political and economic instability, differences in financial reporting standards and less stringent regulation of securities markets. Investing in Mutual Funds All mutual funds carry risks that may cause you to lose money on your investment in the Fund.In general, the risks associated with the use of the Master/Feeder Fund Structure and the risks associated with your investment in the Fund are substantially identical to the risks associated with the Fund’s investment in the Portfolio.The following describes the primary risks to the Fund from investing in the Portfolio due to the Portfolio’s specific investment objective and strategies.As all investment securities are subject to inherent market risks and fluctuations in value due to earnings, economic and political conditions and other factors, neither the Fund nor the Portfolio can give any assurance that its investment objective will be achieved.The Portfolio will indirectly bear its proportionate share of any management fees and other expenses paid by investment companies in which it invests in addition to the advisory and administration fees paid by the Portfolio. Market Risk The NAV of the Portfolio will fluctuate based on changes in the value of its underlying portfolio.The stock market is generally susceptible to volatile fluctuations in market price.Market prices of securities in which the Portfolio invests may be adversely affected by an issuer’s having experienced losses orlack of earnings, or by the issuer’s failure to meet the market’s expectations with respect to new products or services, or even by factors wholly unrelated to the value or condition of the issuer.The value of the securities held by the Portfolio is also subject to the risk that a specific segment of the stock market may not perform as well as the overall market.Under any of these circumstances, the value of the Portfolio’s shares and total return will fluctuate, and your investment in the Fund may be worth more or less than your original cost when you redeem your shares. 9 Portfolio Turnover Risk Under certain circumstances the Portfolio may take advantage of short-term trading opportunities without regard to the length of time its securities have been held.This strategy often calls for frequent trading of the Portfolio’s securities in order to take advantage of anticipated changes in market conditions.Frequent trading by the Portfolio could increase the rate of its portfolio turnover, which would involve correspondingly greater expenses.Such expenses may include brokerage commissions or dealer mark-ups/mark-downs, as well as other transaction costs on the sale of securities and reinvestments in other securities.Such sales also may result in adverse tax consequences to shareholders.If the Portfolio realizes capital gains when it sells its portfolio investments, it must generally pay those gains out to shareholders, increasing their taxable distributions.The trading costs and tax effects associated with such portfolio turnover may adversely affect Portfolio performance under these circumstances, and large movements of assets into and out of the Portfolio may negatively impact the Portfolio’s ability to achieve its investment objective or maintain its current level of operating expenses. Securities Lending The Portfolio may lend its portfolio securities to broker-dealers by entering directly into lending arrangements with such broker-dealers or indirectly through repurchase agreements, amounting to no more than 33 1/3 % of the total assets of the Portfolio (including any collateral posted) or 50% of the total assets of the Portfolio (excluding any collateral posted).Repurchase transactions will be fully collateralized at all times with cash and/or short-term debt obligations.These transactions involve some risk to the Portfolio if the other party should default on its obligation and the Portfolio is delayed or prevented from recovering the collateral.In the event that the original seller defaults on its obligation to repurchase, the Portfolio will seek to sell the collateral, which could involve costs or delays.To the extent proceeds from the sale of collateral are less than the repurchase price, the Portfolio would suffer a loss if forced to sell such collateral in this manner. Non-Diversification The Portfolio is a non-diversified fund and therefore may be more susceptible to adverse financial, economic or other developments affecting any single issuer, and more susceptible to greater losses because of these developments. Portfolio Borrowing The Portfolio may leverage its assets, subject to the provisions of the 1940 Act, to fund investment activities or to achieve higher returns.The Portfolio may borrow money from banks for temporary or emergency purposes in order to meet redemption requests.To reduce its indebtedness, the Portfolio may have to sell a portion of its investments at a time when it may be disadvantageous to do so.In addition, interest paid by the Portfolio on borrowed funds would decrease the net earnings of both the Portfolio and your investment in the Fund. Portfolio Holdings Information A description of the Portfolio’s policiesand procedures with respect to the disclosure of its portfolio securities is available in the Fund’s SAI.Currently, disclosure of the Portfolio’s holdings is required to be made quarterly within 60 days of the end of each fiscal quarter in the Annual Report and Semi-Annual Report to Fund shareholders and in the quarterly holdings report on Form N-Q (first and third quarters).The Annual and Semi-AnnualReports will be available by contacting Kinetics Mutual Funds, Inc., c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, Wisconsin 53201-0701 or calling 1-800-930-3828. In addition, the Company publishes on its webpage (www.kineticsfunds.com) month-end (a) the top fifteen portfolio holdings of the Portfolio and their percentage of the portfolio holdings, and (b) the top five performing and bottom five performing portfolio holdings of the Portfolio, in each case no earlier than twenty calendar days after the end of each calendar month.This information will be available on the website until the date on which the Fund files its next quarterly portfolio holdings report on Form N-CSR or Form N-Q with the SEC or until the next month in which portfolio holdings are posted in accordance with the above policy. 10 Management of the Fund and the Portfolio Investment Adviser The Portfolio’s investment adviser is Kinetics Asset Management, Inc. (“Investment Adviser”), 16 New Broadway, Sleepy Hollow, New York 10591.Founded in 1996, the Investment Adviser provides investment advisory services to a family of nine mutual funds with discretionary management authority over approximately $14.685 billion in assets atDecember 31, 2007.The Investment Adviser conducts investment research and supervision for the Portfolio and is responsible for the purchase and sale of securities for the Portfolio.The Investment Adviser is entitled to receive an annual fee from the Portfolio for its services of 1.25% of the Portfolio’s average daily net assets.The Investment Adviser has entered into a Research Agreement with Horizon Asset Management, Inc. (“Horizon”), a New York based investment management and research firm, and is responsible for the payment of all fees owing to Horizon. A discussion regarding the basis of the Board’s approval of the investment advisory agreement for the Portfolio will be available in the Company’s annual report to shareholders for the period ending December 31, 2007. Kinetics, as the Investment Adviser to the Portfolio, is engaged in a broad range of portfolio management, portfolio advisory and other business activities.Its services are not exclusive to the Portfolio and nothing prevents them, or any affiliates, from providing similar services to other investment funds and other clients (whether or not their investment objectives, strategies, or criteria are similar to those of the Portfolio) or from engaging in other activities. Members of the Investment Committee Peter B. Doyle is the Chief Investment Strategist for the Portfolio and generally oversees the management of the Portfolio through an investment committee.The following persons are members of the committee:Murray Stahl and Paul Berman. The lead portfolio manager for the Multi-Disciplinary Portfolio committee is Mr. Stahl.He is responsible for the Portfolio’s day-to-day management.Since 1994, Mr. Stahl has held the position Chairman and Chief Investment Officer of Horizon, and Co-Portfolio Manager for the Kinetics Paradigm Fund, Small Cap Opportunities Fund, and Market Opportunities Fund, U.S. mutual funds managed by Kinetics Asset Management, Inc.Previously, he was with Bankers Trust Company for 16 years as a portfolio manager and research analyst, and managed approximately $600 million of individual, trust and institutional client assets.As the senior fund manager, he directed the investments of three of the bank’s Common Trust Funds, the Special Opportunity, Utility and Tangible Assets Funds.Mr. Stahl also served as a member of the Equity Strategy Group as well as the Investment Strategy Group, which established asset allocation guidelines for the Private Bank and was deeply involved in new product development. Paul A. Berman is also responsible for the Portfolio’s day-to-day management.Mr. Berman has been a financial and investment professional since 1983, specifically in the areas of mergers and acquisitions of distressed and/or highly leveraged companies, distressed debt restructuring, equity research and asset management.In addition to being a Portfolio Manager at Kinetics, Mr. Berman has been a Portfolio Manager at Horizon since July 2006.Previously, he served as managing member of Polestar Capital Management, LLC and portfolio manager for PoleStar Partners, L.P. from 2003 through 2006.From 1997 to 2002, Mr. Berman was a senior managing director for Bear, Stearns & Co., Inc.Mr. Berman graduated magna cum laude with a B.S. degree from Babson College in 1983 and received an MBA from Wharton School, University of Pennsylvania in 1988.Mr. Berman has also earned the Chartered Financial Analyst (CFA) designation. The SAI provides additional information about the portfolio managers’ compensation, other accounts managed by the portfolio managers, and the portfolio managers’ ownership of securities in the Fund. 11 Valuation of Fund Shares Shares of the Fund’s No Load Class are sold atNAV per share, which is determined by the Fund as of the close of regular trading (generally 4:00 p.m. Eastern time) on each day that the New York Stock Exchange (the “Exchange”) is open for unrestricted business.Purchase and redemption requests are priced at the next NAV calculated after receipt and acceptance of a completed purchase or redemption request.The NAV for each Class of shares of the Fund is determined by dividing the value of the Fund’s securities, cash and other assets attributable to that Class, minus all expenses and liabilities attributable to that Class, by the number of shares outstanding of that Class.The NAV for a Class of shares of the Fund takes into account the expenses and fees of that Class, including management, administration, distribution and shareholder servicing fees, which are accrued daily.The NAV of the Portfolio is calculated at the same time and in generally the same manner (i.e., assets - liabilities / # of shares NAV per share) as those of the Fund’s Classes. The Portfolio’s equity securities are valued each day at the last quoted market sale price on the securities’ principal exchange.If there is no sales price, a security is valued at the last reported bid price.Securities listed on the Nasdaq Stock Market Inc., however, are valued using the Nasdaq Official Closing Price (“NOCP”), and if no NOCP is available, then at the last reported bid price.If market quotations are not readily available or if events occur that may significantly affect the value of a particular security between the time trading ends on a particular security and the close of regular trading on the Exchange, securities will be valued at their fair market value as determined in good faith in accordance with procedures approved by the Board of Trustees.Situations involving significant events include, but are not limited to, those where: a security’s trading has been halted or suspended; the security has been de-listed from a national exchange; or the security has not been traded for an extended period of time.In addition, the prices of foreign securities may be affected by events that occur after the close of a foreign market but before the Portfolio prices its shares.See “Trading in Foreign Securities.”The Portfolio may use independent pricing services to assist in calculating the NAV of the Portfolio’s shares. Options and futures contracts listed for trading on a securities exchange or board of trade shall be valued at the last quoted sales price or, in the absence of a sale, at the last bid (for long positions) and ask (for short positions) prices.Options not listed for trading on a securities exchange or board of trade for which over-the-counter market quotations are readily available shall be valued based on the quotations obtained from market makers, dealers, or pricing services.Securities which have no public market and all other assets of the Portfolio are considered at such value as the Investment Adviser may determine in good faith, in accordance with the Portfolio’s valuation procedures as approved by the Board of Trustees. The Portfolio’s debt obligations that are investment grade and that have 60 days or less remaining until maturity are valued at amortized cost.Debt obligations (including convertible debt securities) (a) that are not investment grade or (b) that are investment grade and have more than 60 days remaining until maturity at purchase, will be valued as follows: Exchange-listed debt securities are valued at the last quoted sale price on the primary exchange on the valuation date.If there are no sales on that day, the debt security is generally valued at mean of the current bid and asked prices.Non-exchange-listed debt securities and other securities which, in the judgment of the Investment Adviser, do not properly represent the value of a security will be valued at their fair market value as determined in good faith in accordance with procedures approved by the Board of Trustees. Fair valuation of securities introduces an element of subjectivity to the pricing of securities.As a result, the price of a security determined through fair valuation techniques may differ from the price quoted or published by other sources and may not accurately reflect the market value of the security when trading resumes.If a reliable market quotation becomes available for a security formerly valued through fair valuation techniques, the Investment Adviser compares the new market quotation to the fair value price to evaluate the effectiveness of the Portfolio’s fair valuation procedures. 12 Trading in Foreign Securities Trading in foreign securities may be completed at times when the Exchange is closed.In computing the NAV of the Fund and the Portfolio, the value of a foreign security is determined as of the close of trading on the foreign exchange on which it is principally traded or as of the scheduled close of trading on the Exchange, whichever is earlier, at the closing sales prices provided by approved pricing services or other alternate sources.In the absence of sales, the last available mean price between the closing bid and asked prices will be used.Securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith by or under the direction of the Board of Trustees.Values of foreign securities are translated from the local currency into U.S. dollars on the basis of the foreign currency exchange rates, as provided by an independent pricing service or reporting agency, generally prior to the close of the Exchange.Occasionally, events affecting the value of foreign securities and such exchange rates occur between the time at which they are determined and the close of the Exchange, which events would not be reflected in the computation of the Portfolio’s NAV.If events materially affecting the value of such securities or currency exchange rates occur during such time period, the securities will be valued at their fair value as determined in good faith by or under the direction of the Board of Trustees. How to Purchase Shares In General No Load Class shares of the Fund are sold at NAV, and will be credited to a shareholder’s account at the NAV next computed after an order is received.The minimum initial investment for both regular accounts and individual retirement accounts is $2,500 ($2,000 for Coverdell Education Savings Accounts).The minimum subsequent investment for all types of accounts (including Coverdell Education Savings Accounts) is $100.The Company reserves the right to vary or waive any minimum investment requirement.The Fund reserves the right to reject any purchase order if, in its opinion, it is in the Fund’s best interest to do so.A service fee of $25.00 will be deducted from a shareholder’s Fund account for any purchases that do not clear.Your order will not be accepted until the completed New Account Application Form is received by the Fund or its transfer agent. Investing by Telephone If you have completed the Telephone Purchase Authorization section of the New Account Application Form, you may purchase additional shares by telephoning the Fund toll free at 1-800-930-3828.This option allows investors to move money from their bank account to their Fund account upon request.Only bank accounts held at domestic institutions that are Automated Clearing House (“ACH”) members may be used for telephone transactions.Your purchase will take place at the NAV determined on the day your order is placed, provided that your order is received prior to 4:00 p.m. Eastern time. The minimum telephone purchase is $100.You may not make your initial purchase of the Fund’s shares by telephone. Automatic Investment Plan Once an account has been established, you may purchase shares of the Fund through an Automatic Investment Plan (“AIP”).You can have money automatically transferred from your checking, savings or bank money market account on a weekly, bi-weekly, monthly, bi-monthly or quarterly basis.In order to participate in the AIP each purchase must be in an amount of $100 or more. To be eligible for the AIP, your bank must be a domestic institution that is an ACH member.If your bank rejects your payment, the Fund’s transfer agent will charge a $25 fee to your account.To begin participating in the AIP, please complete the AIP section on the New Account Application Form or call the Fund’s transfer agent at 1-800-930-3828.The first AIP purchase will take place no earlier than 15 days after the Fund’s transfer agent has received your request. Any request to change or terminate your AIP should be submitted to the transfer agent 5 days prior to the desired effective date of such change or termination.The Fund may modify or terminate the AIP at any time. 13 Purchase By Mail To purchase the Fund’s shares by mail, simply complete and sign the enclosed New Account Application Form and mail it, along with a check made payable to the Multi-Disciplinary Fund,c/o Kinetics Mutual Funds, Inc., to: Regular Mail Overnight or Express Mail Kinetics Mutual Funds, Inc. Kinetics Mutual Funds, Inc. The Multi-Disciplinary Fund The Multi-Disciplinary Fund c/o U.S. Bancorp Fund Services, LLC c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 615 East Michigan Street, 3rd Floor Milwaukee, WI 53201-0701 Milwaukee, WI 53202 All purchases by check must be in U.S. dollars drawn on a bank located within the United States.The Fund will not accept payment in cash or money orders.The Fund also does not accept cashier’s checks in amounts of less than $10,000.To prevent check fraud, the Fund will not accept third party checks, Treasury checks, credit card checks, traveler’s checks or starter checks for the purchase of shares.The Fund is unable to accept post-dated checks, post-dated on-line bill pay checks, or any conditional order or payment. Purchase By Wire To open an account by wire, a completed New Account Application Form is required before your wire can be accepted.You can mail or overnight deliver your New Account Application Form to the transfer agent at the above address.Upon receipt of your completed New Account Application Form, an account will be established for you.You will need to provide the assigned account number to your bank when instructing it to wire the funds. Your bank must include along with the wire the name of the Fund, the account number and your name so that monies can be correctly applied.To ensure proper application of wired funds, please call 1-800-930-3828 to notify the Fund that the wire is coming.The Fund is not responsible for delays resulting from the banking or Federal Reserve wire system.Please use the following wiring instructions: Wire to: U.S. Bank N.A. · ABA Number: 075000022 · Credit: U.S. Bancorp Fund Services, LLC · Account: 112-952-137 · Further Credit: Kinetics Mutual Funds, Inc. The Multi-Disciplinary Fund (Shareholder Name/Account Registration) (Shareholder Account Number) Subsequent Investments You may add to your account at any time by purchasing shares by mail, by telephone, or by wire (minimum $100).To purchase by mail, submit your check with the remittance form attached to your individual account statement.To purchase by telephone, call 1-800-930-3828 prior to 4:00 p.m. Eastern time to place your order.To ensure proper application of wired funds, please call 1-800-930-3828 to notify the Fund that the wire is coming.All purchase requests must include your shareholder account number. Individual Retirement Accounts You may invest in the Fund by establishing a tax-sheltered IRA.The Fund offers Traditional IRA, Roth IRA, and Coverdell Education Savings Accounts.For additional information on IRA options, please call 1-800-930-3828. 14 How to Redeem Shares In General You may redeem part or all of your shares of the Fund on any business day that the Fund calculates its NAV.To redeem shares, you must contact the Fund either by mail or by phone to place a redemption order.You should request your redemption prior to market close to obtain that day’s closing NAV.Redemption requests received after the close of the Exchange will be treated as though received on the next business day. The Fund will generally send redemption proceeds the next business day and, in any event, no later than seven days after the receipt of a redemption request in “good order” (see below).Please note, however, that when a purchase order has been made by check, the Fund will not be able to send your redemption proceeds until the purchase check has cleared.This may take up to 12 days. Redemption proceeds may be sent to the address of record, wired to a shareholder’s bank account of record, or sent via electronic funds transfer through the ACH network to the shareholder’s bank account of record.Wires are subject to a $15 fee paid by the investor, but the investor does not incur any charge when proceeds are sent via the ACH system. If the redemption proceeds are requested to be sent to an address other than the address of record, or if the address of record has been changed within 15 days of the redemption request, the request must be in writing with your signature guaranteed.Signature guarantees can be obtained from banks and securities dealers, but not from a notary public.The Fund will not be responsible for interest lost on redemption amounts due to lost or misdirected mail. A signature guarantee of each owner is required in the following situations: · If ownership has changed on your account; · When redemption proceeds are sent to any person, address or bank account not on record; · Written requests to wire redemption proceeds (if not previously authorized on the account); · When establishing or modifying certain services on an account; and · If a change of address request was received by the Transfer Agent within the last 15 days. In addition to the situations described above, the Fund and/or the Transfer Agent reserve the right at their discretion to require a signature guarantee in other circumstances. Written Redemption You can execute most redemptions by furnishing an unconditional written request to the Fund to redeem your shares at the current NAV.Redemption requests in writing should be sent to the Fund’s transfer agent at: Regular Mail Overnight or Express Mail Kinetics Mutual Funds, Inc. Kinetics Mutual Funds, Inc. The Multi-Disciplinary Fund The Multi-Disciplinary Fund c/o U.S. Bancorp Fund Services, LLC c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 615 East Michigan Street, 3rd Floor Milwaukee, WI 53201-0701 Milwaukee, WI 53202 Requests for redemption in "good order" must: · indicate the name of the Fund; · be signed exactly as the shares are registered, including the signature of each owner (including a signature guarantee when required); · specify the number of shares or dollar amount to be redeemed; and · indicate your account registration number. 15 Telephone Redemption If you are authorized to perform telephone transactions (either through your New Account Application Form or by subsequent arrangement in writing with the Fund) you may redeem shares in any amount, but not less than $100, by instructing the Fund by phone at 1-800-930-3828.A signature guarantee may be required of all shareholders in order to add or change telephone redemption privileges on an existing account. Note: Neither the Fund nor any of its service providers will be liable for any loss or expense in acting upon instructions that are reasonably believed to be genuine.To confirm that all telephone instructions are genuine, the Fund will use reasonable procedures, such as requesting: · your Fund account number; · the name in which your account is registered; · the social security or tax identification number under which the account is registered; and · the address of the account holder, as stated in the New Account Application Form. Once a telephone transaction has been placed, it cannot be cancelled or modified. Wire Redemption Wire transfers may be arranged to redeem shares.However, the Fund’s transfer agent charges a $15 fee per wire redemption against your account for this service.The minimum wire redemption amount is $100. Systematic Withdrawal Plan If you own shares with a value of $10,000 or more, you may participate in the Systematic Withdrawal Plan.The Systematic Withdrawal Plan allows you to make automatic withdrawals from your account at regular intervals (monthly, quarterly, semi-annually or annually).Proceeds can be mailed via check to the address of record, or sent via electronic funds transfer through the ACH system to your bank account if your bank is an ACH system member.If the date you select to have the withdrawal made is a weekend or holiday, the redemption will be made on the next business day.Money will be transferred from your Fund account to the account you chose at the interval you select on the New Account Application Form.If you expect to purchase additional shares of the Fund, it may not be to your advantage to participate in the Systematic Withdrawal Plan because of the possible adverse tax consequences of making contemporaneous purchases and redemptions.The minimum systematic withdrawal amount is $100. The Fund’s Right to Redeem an Account The Fund reserves the right to redeem the shares of any shareholder, other than a shareholder who is an active participant in the AIP, whose account balance is less than $1,000, other than as a result of a decline in the NAV of the Fund.The Fund will provide shareholders with written notice 30 days prior to redeeming the shareholder’s account. IRA Redemption If you are an IRA shareholder, you must indicate on your redemption request whether or not to withhold federal income tax.Requests that do not indicate a preference will be subject to withholding. Householding In an effort to decrease costs, the Fund will start reducing the number of duplicate prospectuses and annual and semi-annual reports you receive by sending only one copy of each to those addresses shared by two or more accounts.Call toll-free at 1-800-930-3828 to request individual copies of these documents.The Fund will begin sending individual copies 30 days after receiving your request.This policy does not apply to account statements. Redemption Fees The Fund is designed for long-term investors willing to accept the risks associated with a long-term investment.In accordance with policies and procedures adopted by the Board of Directors of the Company, frequent purchases and redemptions of Fund shares are not encouraged but are generally permitted by the Fund.Such purchases and redemptions may have an adverse effect on other Fund shareholders, including, without limitation, the possibility of disrupting portfolio management strategies, increasing brokerage and administrative costs, harming Fund performance and possible dilution in the value of Fund shares held by long-term shareholders.The Company may, in its sole discretion, reject purchase orders when, in the judgment of management, such rejection is in the best interest of the Fund and its shareholders.The Fund assesses a 2.00% fee on the redemption or exchange of shares held for less than 30 days.These fees will be paid to the Fund to help offset any potential transaction costs. 16 The Fund will use the first-in, first-out method to determine the 30-day holding period.Under this method, the date of the redemption or exchange will be compared to the earliest purchase date of shares held in the account.If this holding period is less than 30 days, the redemption fee will be assessed.The redemption fee will be applied on redemptions and exchanges of each investment made by a shareholder that does not remain in the Fund for a 30-day period from the date of purchase. The redemption fee will not apply to any shares purchased through reinvested distributions (dividends and capital gains), or to redemptions made under the Fund’s systematic programs, as these transactions are typically de minimis.This fee will also not be assessed to the participants in employer-sponsored retirement plans that are held at the Fund in an omnibus account (such as 401(k), 403(b), 457, Keogh, Profit Sharing Plans, and Money Purchase Pension Plans) or to accounts held under trust agreements at a trust institution held at the Fund in an omnibus account.The redemption fee will also not be assessed to accounts of the Investment Adviser or its affiliates used to capitalize the Fund as such accounts will be used specifically to control the volatility of shareholder subscriptions and redemptions to avoid adverse effects to the Fund. The Fund reserves the right to modify or eliminate the redemption fees or waivers at any time and will give shareholders 60 days’ prior written notice of any material changes, unless otherwise provided by law.The redemption fee policy may be modified or amended in the future to reflect, among other factors, regulatory requirements mandated by the SEC. Currently, the Fund is limited in its ability to assess or collect the redemption fee on all shares redeemed by financial intermediaries on behalf of their customers.For example, where a financial intermediary is not able to determine if the redemption fee applies and/or is not able to assess or collect the fee, or does not collect the fee at the time of a redemption, the Fund will not receive the redemption fee.If Fund shares are redeemed by a financial intermediary at the direction of its customers, the Fund may not know whether a redemption fee is applicable or the identity of the customer who should be assessed the redemption fee.Due to operational differences, a financial intermediary’s methods for tracking and calculating the redemption fee may differ in some respects from that of the Fund.If necessary, the Fund may prohibit additional purchases of Fund shares by a financial intermediary or by certain of the intermediaries’ customers. Notice of Customer Verification In compliance with the USA PATRIOT Act of 2001, please note that the Fund’s transfer agent will verify certain information on your New Account Application Form as part of the Fund’s Anti-Money Laundering Program.As requested on the New Account Application Form, you should supply your full name, date of birth, social security number and permanent street address.Mailing addresses containing only a P.O. Box will not be accepted.Please contact the Fund’s transfer agent at 1-800-930-3828 if you need additional assistance when completing your New Account Application Form. If we do not have a reasonable belief as to the identity of a shareholder, the account will be rejected or you will not be allowed to perform a transaction on the account until such information is received.The Fund also reserves the right to close the account within 5 business days if clarifying information/documentation is not received. Exchange Privilege You can exchange your shares in the Fund for shares of the same class of any other Fund offered by the Company, including shares of the Kinetics Government Money Market Fund, (e.g., No Load Class shares for No Load Class shares).If the exchange is requested via telephone, a $5 per exchange transaction cost will be assessed.You should carefully read the prospectus of a fund before exchanging shares into that fund.Be advised that exercising the exchange privilege consists of two transactions: a sale of shares in one fund and the purchase of shares in another.Therefore, an exchange of Fund shares held for less than 30 days may be subject to a 2.00% redemption fee.See “Redemption Fees” above.Further, exchanges may have certain tax consequences and you could realize short- or long-term capital gains or losses.Exchanges are generally made only between identically registered accounts unless you send written instructions with a signature guarantee requesting otherwise.You should request your exchange prior to market close to obtain that day’s closing NAV. 17 Exchange requests received after the close of the Exchange will be treated as though received on the next business day. Call 1-800-930-3828 to learn more about the other funds or classes offered by the Company and about exercising your exchange privilege. Distributions and Taxes Distributions Distributions (whether treated for tax purposes as ordinary income or long-term capital gains) to shareholders of the Fund are generally paid in additional shares of the same Class of the Fund in which shareholders are already invested, with no sales charge, based on the NAV per share of that Class as of the close of business on the record date for such distributions.However, you may elect on the New Account Application Form to receive distributions as follows: Option 1: To receive income dividends and capital gain distributions in additional Fund shares, or Option 2: To receive all income dividends and capital gain distributions in cash. The Fund intends to pay any dividends from investment company taxable income and distributions representing capital gain at least annually, usually in December.The Fund will advise each shareholder annually of the amounts of dividends from investment company taxable income and of net capital gain distributions reinvested or paid in cash to the shareholder during the calendar year. If you select Option 2 and the U.S. Postal Service cannot deliver your distribution checks, or if your distribution checks remain uncashed for six months, your distribution checks will be reinvested in your account at the then current NAV of the Fund and your election will be converted to the purchase of additional shares. Taxes The following is a summary of certain United States tax considerations relevant under current law, which may be subject to change in the future.Except where noted, the summary assumes you are a U.S. citizen or resident or otherwise subject to U.S. federal income tax.You should consult your tax adviser for further information regarding federal, state, local and/or foreign tax consequences relevant to your specific situation. Fund Distributions The Fund contemplates distributing as dividends each year all or substantially all of its taxable income, including its net capital gain (the excess of net long-term capital gain over net short-term capital loss).Except as discussed below, you will be subject to federal income tax on Fund distributions regardless of whether they are paid in cash or reinvested in additional shares.Fund distributions attributable to short-term capital gains and net investment income will generally be taxable to you as ordinary income, except as discussed below.It is anticipated that most of the Fund’s distributions will be taxable to you as ordinary income. Distributions attributable to the net capital gain of the Fund, if any, will be taxable to you as long-term capital gain, regardless of how long you have held your shares.The maximum long-term capital gain rate applicable to individuals, estates and trusts is currently 15%. 18 Distributions from the Fund will generally be taxable to you in the taxable year in which they are paid, with one exception.Distributions declared by a Fund in October, November or December and paid in January of the following year are taxed as though they were paid on December 31. You should note that if you purchase shares just before a distribution, the purchase price will reflect the amount of the upcoming distribution, but you will be taxed on the entire amount of the distribution received, even though, as an economic matter, the distribution simply constitutes a return of capital.This is known as “buying into a dividend.” Sales or Exchanges You will generally recognize taxable gain or loss for federal income tax purposes on a sale, exchange or redemption of your shares in the Fund, including an exchange of shares pursuant to the Fund’s exchange privilege, based on the difference between your tax basis in the shares and the amount you receive for them.Generally, you will recognize long-term capital gain or loss if you have held your Fund shares for over twelve months at the time you sell or exchange them.(To aid in computing your tax basis, you generally should retain your account statements for the periods during which you held shares.) Any loss realized on shares held for six months or less will be treated as a long-term capital loss to the extent of any capital gain dividends that were received on the shares.Additionally, any loss realized on a sale or redemption of shares of the Fund may be disallowed under “wash sale” rules to the extent the shares disposed of are replaced with other shares of the same Fund within a period of 61 days beginning 30 days before and ending 30 days after the shares are disposed of, such as pursuant to a dividend reinvestment in shares of the Fund.If disallowed, the loss will be reflected in an adjustment to the basis of the shares acquired. IRAs and Other Tax-Qualified Plans One major exception to the foregoing tax principles is that distributions on, and sales, exchanges and redemptions of, shares held in an IRA (or other tax-qualified plan) will not be currently taxable. Backup Withholding On the New Account Application Form, you will be asked to certify that your social security number or taxpayer identification number is correct and that you are not subject to backup withholding for failing to report income to the IRS.If you are subject to backup withholding or you did not certify your taxpayer identification number, the IRS requires the Fund to withhold a percentage of any dividend and redemption or exchange proceeds.The Fund reserves the right to reject any application that does not include a certified social security or taxpayer identification number.The current withholding rate is 28%. 19 U.S. Tax Treatment of Foreign Shareholders Fund distributions to nonresident aliens, foreign corporations and other foreign investors will generally be subject to a 30% withholding tax.The withholding tax may, however, be reduced (and, in some cases, eliminated) under an applicable tax treaty between the United States and a shareholder’s country of residence or incorporation, provided that the shareholder furnishes the Fund with a properly completed Form W-8BEN to establish entitlement for these treaty benefits. A foreign investor will generally not be subject to U.S. tax on gains realized on sales or exchanges of Fund shares unless the investment in the Fund is connected to a trade or business of the investor in the United States or if the investor is present in the United States for 183 days or more in a year and certain other conditions are met. All foreign investors should consult their own tax advisors regarding the tax consequences in their country of residence of an investment in a Fund. State and Local Taxes You may also be subject to state and local taxes on distributions and redemptions.State income taxes may not apply, however, to any portions of the Fund’s distributions, if any, that are attributable to interest on U.S. government securities or interest on securities of the particular state or localities within the state. You should consult your tax adviser regarding the tax status of distributions in your state and locality. Sunset of Tax Provisions Some of the tax provisions described above are subject to sunset provisions.Specifically, a sunset provision provides that the 15% long-term capital gain rate and the taxation of dividends at the long-term capital gain rate will change for taxable years after 2010. More tax information relating to the Fund is provided in the Statement of Additional Information. Distribution of Shares Distributor Kinetics Funds Distributor, Inc. (“KFD”), an affiliate of the Investment Adviser, 16 New Broadway, Sleepy Hollow, New York, 10591 is the distributor for the shares of the Fund.KFD is a registered broker-dealer and member of the National Association of Securities Dealers, Inc.Shares of the Fund are offered on a continuous basis. Shareholder Servicing Agents The Investment Adviser is responsible for paying various shareholder servicing agents for performing shareholder servicing functions and maintaining shareholder accounts.These agents have written shareholder servicing agreements with the Investment Adviser and perform these functions on behalf of their clients who own shares of the Fund.For this service, the Investment Adviser receives an annual shareholder-servicing fee from each Class equal to 0.25% of the Fund’s average daily net assets attributable to that Class. Arrangements with Certain Financial Institutions The Investment Adviser and/or its affiliates may make payments to selected affiliated or unaffiliated broker-dealers and other financial institutions (“Financial Institutions”) from time to time in connection with the sale, distribution, retention and/or servicing of shares of the Fund and other funds managed by the Investment Adviser or its affiliates.These payments are made out of the Investment Adviser’s and/or its affiliates’ own assets and are not an additional charge to the Fund.The payments are in addition to the shareholder servicing fees described in this Prospectus.The amount of such payments may be significant in amount and the prospect of receiving any such payments may provide Financial Institutions or their employees with an incentive to favor sales of shares of the Fund over other investment options.You should contact your Financial Institution for more information about the payments it may receive and potential conflicts of interest. 20 Fund Administrator U.S. Bancorp Fund Services, LLC (“USBFS”) serves as administrator to the Fund and Portfolio. Custodian, Transfer Agent, Dividend Disbursing Agent and Fund Accountant U.S. Bank N.A. serves as Custodian for the Fund’s cash and securities.The Custodian does not assist in, and is not responsible for, investment decisions involving assets of the Fund.USBFS also acts as the Fund’s Transfer Agent, Dividend Disbursing Agent and Fund Accountant. Unique Characteristics of Master/Feeder Fund Structure Unlike other mutual funds which directly acquire and manage their own portfolio securities, the Fund invests all of its investable assets in the Portfolio, a separately registered investment company.The Portfolio, in turn, invests in securities, using the strategies described in this Prospectus. In addition to selling a beneficial interest to the Fund, the Portfolio could also sell beneficial interests to other mutual funds or institutional investors.Such investors would invest in the Portfolio on the same terms and conditions and would pay a proportionate share of the Portfolio's expenses.However, other investors in the Portfolio are not required to sell their shares at the same public offering price as the Fund, and might bear different levels of ongoing expenses than the Fund.Shareholders of the Fund should be aware that these differences would result in differences in returns experienced in the different funds that invest in the Portfolio. Such differences in return are also present in other mutual fund structures. Smaller funds investing in the Portfolio could be materially affected by the actions of larger funds investing in the Portfolio.For example, if a large feeder fund were to withdraw from the Portfolio, the remaining funds might experience higher pro rata operating expenses, thereby producing lower returns.Additionally, the Portfolio could become less diverse, resulting in increased portfolio risk.However, that possibility also exists for traditionally structured funds that have large or institutional investors.Funds with a greater pro rata ownership in the Portfolio could have effective voting control of the Portfolio. Certain changes in the Portfolio’s objective, policies or restrictions might require the Company to withdraw the Fund's interest in the Portfolio.Any such withdrawal could result in a distribution in kind of portfolio securities (as opposed to a cash distribution from the Portfolio).The Fund could incur brokerage fees or other transaction costs in converting such securities to cash.In addition, a distribution in kind could result in a less diversified portfolio of investments or adversely affect the liquidity of the Fund. The Company’s Board of Directors retains its right to withdraw the Fund’s investments from the Portfolio at any time if the Board of Directors determines that such withdrawal would be in the best interest of the Fund’s shareholders.The Fund would then resume investing directly in individual securities of other issuers or invest in another portfolio of the Trust. The SAI contains more information about the Fund and the Portfolio, the Master/Feeder Fund Structure and the types of securities in which the Portfolio may invest. Counsel and Independent Registered Public Accounting Firm Legal matters in connection with the issuance of shares of common stock of the Fund are passed upon by Drinker Biddle & Reath LLP, One Logan Square, 18th and Cherry Streets, Philadelphia, Pennsylvania 19103-6996.Tait, Weller & Baker LLP, 1818 Market Street, Suite 2400, Philadelphia, Pennsylvania 19103, is the independent registered public accounting firm for the Fund. Financial Highlights There are no financial highlights for the Fund because it commenced operations on or after the date of this Prospectus. 21 Kinetics Mutual Funds, Inc. The Multi-Disciplinary Fund Investment Adviser Kinetics Asset Management, Inc. and Shareholder Servicing Agent 16 New Broadway Sleepy Hollow, NY 10591 Legal Counsel Drinker Biddle & Reath LLP One Logan Square 18th and Cherry Streets Philadelphia, PA 19103-6996 Independent Registered Public Tait, Weller & Baker LLP Accounting Firm 1818 Market Street, Suite 2400 Philadelphia, PA 19103 Distributor Kinetics Funds Distributor, Inc. 16 New Broadway Sleepy Hollow, NY 10591 Transfer Agent, Fund Accountant, U.S. Bancorp Fund Services, LLC and Administrator 615 East Michigan Street Milwaukee, WI 53202 Custodian U.S. Bank N.A. 1555 N. River Center Drive, Suite 302 Milwaukee, WI 53212 You may obtain the following and other information on the Fund free of charge: Statement of Additional Information (SAI) dated February 8, 2008 The SAI of the Fund provides more details about the Fund’s policies and management.The Fund’s SAI is incorporated by reference into this Prospectus. Annual and Semi-Annual Report The annual and semi-annual reports for the Fund provide the most recent financial reports and portfolio listings.The annual report contains a discussion of the market conditions and investment strategies that significantly affected the Fund’s performance during the last fiscal year.As of the date of this Prospectus, there are no shareholder reports available as the Fund recently commenced operations. To receive any of these documents or theFund’s Prospectus, free of charge, to request additional information aboutthe Companyor to make shareholder inquires, please contact us at: By Telephone: By Internet: 1-800-930-3828 http://www.kineticsfunds.com By Mail: Kinetics Mutual Funds, Inc. c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 Additionally, the foregoing Fund documents are available on the Fund’s website listed above. SEC: Information about the Fund (including the SAI) can be reviewed and copied at the SEC Public Reference Room in Washington, D.C.Please call (202) 551-8090 for information relating to the operation of the Public Reference Room.Reports and other information about the Fund are available on the EDGAR Database on the SEC’s Internet site at http://www.sec.gov.Copies of the information may be obtained, after paying a duplicating fee, by electronic request at the following E-mail address: publicinfo@sec.gov, or by writing thePublic Reference Section, Securities and Exchange Commission, Washington, D.C. 20549-0102. 1940 Act File No. 811-09303 22 Institutional Class February 8, 2008 Prospectus www.kineticsfunds.com The Multi-Disciplinary Fund Aseries of Kinetics Mutual Funds, Inc. Kinetics Logo The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of the Prospectus.Any representation to the contrary is a criminal offense. Institutional Class Table of Contents Overview 2 The Multi-Disciplinary Fund 3 Performance of the Fund 5 Fees and Expenses of the Fund 6 Additional Strategies and Risks of Investing in the Fund 7 Portfolio Holdings Information 11 Management of the Fund and the Portfolio 11 Valuation of Fund Shares 12 How to Purchase Shares 13 How to Redeem Shares 15 Exchange Privilege 17 Distributions and Taxes 18 Distribution of Shares 20 Unique Characteristics of Master/Feeder Fund Structure 21 Counsel and Independent Registered Public Accounting Firm 22 Financial Highlights 22 Institutional Class Kinetics Mutual Funds, Inc. This Prospectus discusses the Institutional Class of The Multi-Disciplinary Fund (the “Fund”) of Kinetics Mutual Funds, Inc. (the “Company”).Unlike many other investment companies which directly acquire and manage their own portfolios of securities, the Fund seeks its investment objective by investing all of its investable assets in a corresponding portfolio series, the Multi-Disciplinary Portfolio (the “Portfolio”), of Kinetics Portfolios Trust (the “Trust”), a Delaware statutory trust.The Portfolio is an open-end, non-diversified investment company with investment objectives and strategies identical to those of the Fund.Investors should carefully consider this investment approach.For additional information regarding this investment structure, see “Unique Characteristics of Master/Feeder Fund Structure.” Prospectus This Prospectus provides vital information about the Fund.For your own benefit and protection, please read it before you invest, and keep it on hand for future reference. Investment Adviser Kinetics Asset Management, Inc. Minimum Initial Investment $1,000,000 February 8, 2008 OVERVIEW The Multi-Disciplinary Fund(the “Fund”) is a non-diversified fund that seeks to provide investors with consistent returns by investing all of its investable assets in the Multi-Disciplinary Portfolio (the “Portfolio”).The Portfolio utilizes a two-part investment strategy.The first component of the Portfolio is primarily a fixed-income portfolio.The second component of the Portfolio is a portfolio of various option strategies that may include short puts, covered calls, long calls and a variety of other derivatives.These strategies may result in the Portfolio holding equity securities. The Statement of Additional Information (the “SAI”) contains more information about the Fund and the types of securities in which it may invest. Who May Want to Invest The Fund may be appropriate for investors who: · are comfortable with the risks described herein; · have financial goals that are five or more years in the future; · are not concerned primarily with principal stability. 2 THE MULTI-DISCIPLINARY FUND Investment Objective, Principal Investment Strategies and Principal Risks Investment Objective The investment objective of the Fund is total return. Principal Investment Strategies The Fund seeks to achieve its investment objective of total return by investing all of its investable assets in the Multi-Disciplinary Portfolio. “Total Return” sought by the Portfolio consists of income earned on the Fund’s investment, plus capital appreciation, if any. The investment objective of the Fund is non-fundamental which means that the Board of Trustees may change the investment objective of the Fund without shareholder approval. The Portfolio utilizes a two-part investment strategy, which includes fixed-income and derivatives components.Under normal circumstances, the Portfolio will invest at least 65% of its net assets in fixed-income securities and in derivatives. There is no limit on the amount of assets the Portfolio may invest in fixed-income securities. Fixed-income securities include corporate bonds and debentures, convertible debt securities, and debt securities of foreign issuers. The Portfolio’s fixed-income component focuses primarily on investment-grade corporate bonds, issued principally in the United States.Bonds held by the Portfolio generally are senior secured or senior unsecured and have durations of 0-5 years.However, there is no limit as to the maturities or credit ratings associated with such bonds.The Portfolio may also invest up to 40% of its total assets at the time of purchase in debt securities of emerging market countries.The Portfolio may invest up to 5% of its total assets in junk bonds, including defaulted bonds. The Portfolio utilizes a proprietary credit spread/relative value model to select positions and a portfolio construction and investment process that relies on value identification and diversification. The Portfolio may invest up to 90% of its net assets in selling equity put options.The Portfolio may also invest more than 5% in U.S. Treasury note futures; selling or buying equity call, bond call, and bond put options; and credit default swaps, as well as other derivatives, to manage risk or to enhance return.The Portfolio will not invest more than 15% of its net assets in instruments that are not deemed liquid.In connection with the Portfolio’s positions in derivatives, the Portfolio will segregate liquid assets or will otherwise cover its position in accordance with applicable Securities and Exchange Commission (“SEC”) requirements. The Portfolio’s option strategy component focuses on the use of options on companies that the Investment Adviser believes have unique business attributes and/or long-term unique fundamental business characteristics.The companies considered by the Investment Adviser for various option strategies undergo a fundamental analysis review by the Investment Adviser’s research team, including but not limited to valuation, credit analysis, and earnings quality. Put options and call options typically have similar structural characteristics and operational mechanics regardless of the underlying instrument on which they are purchased or sold.A put option gives the purchaser of the option, upon payment of a premium, the right to sell, and the seller the obligation to buy, the underlying security, index, currency or other instrument at the exercise price.A call option, upon payment of a premium, gives the purchaser of the option the right to buy, and the seller the obligation to sell, the underlying instrument at the exercise price. The put options that the Portfolio writes (sells) on specific underlying equity securities are generally traded on a national securities exchange.They provide a specific date on which the holder may exercise its rights under the options, and are commonly referred to as “European-style” options.By writing put options, the Portfolio receives income in the form of cash premiums from the purchasers of these options in exchange for providing the purchasers with the right to potentially sell an underlying security to the Portfolio.The Portfolio is not expected to make a cash payment if the prevailing market value of the underlying equity securities on an expiration date exceeds the strike price of the put option that the Portfolio has written. 3 The Portfolio may hold equity securities in limited circumstances.For example, if put options are exercised against the Portfolio, in connection with a corporate restructuring of an issuer or convertible securities. However, the Portfolio will not invest directly in equity securities. There are no limitations on the amount that the Portfolio may invest or hold in any single issuer; however, the Portfolio currently intends to limit its investments at the time of purchase to 10% of the Portfolio’s assets in any single position. The Investment Adviser uses a bottom-up approach in managing the Fund, which means that the focus is on the analysis of individual securities.By engaging in quantitative and qualitative analysis of individual securities, the Investment Adviser examines a company’s current relative valuation and earning potential and assesses the company’s competitive positioning. The Investment Adviser may sell a security due to changes in credit characteristics or outlook, as well as changes in portfolio strategy or cash flow needs. A security may also be sold and replaced with one that presents a better value or risk/reward profile. The Investment Adviser may actively trade Portfolio securities. The Portfolio may invest up to 20% of its total assets at the time of purchase in high quality, U.S. short-term debt securities and money market instruments to maintain liquidity.Some of these short-term instruments include commercial paper, certificates of deposit, demand and time deposits and banker’s acceptances, U.S. Government securities (i.e., U.S. Treasury obligations) and repurchase agreements. Temporary Investments To respond to adverse market, economic, political or other conditions, the Portfolio may invest up to 100% of its assets in high quality, U.S. short-term debt securities and money market instruments. To the extent that the Portfolio engages in a temporary defensive strategy, the Portfolio and therefore, the Fund, may not achieve its investment objective. Fund Structure The Portfolio has an investment objective identical to that of the Fund.The Fund may withdraw its investment from the Portfolio at any time if the Board of Directors of the Company determines that it is in the best interests of the Fund to do so.Upon any such withdrawal, the Directors will consider what action might be taken, including investing all of the Fund’s investable assets in another pooled investment entity having substantially the same objective and strategies as the Fund or retaining an investment adviser, including the current Investment Adviser, to manage the Fund’s assets directly. Principal Risks of Investment The Portfolio’s investments, including common stocks, have inherent risks that could cause you to lose money.The principal risks of investing in the Fund and indirectly the Portfolio are listed below and could adversely affect the net asset value (“NAV”), total return and the value of the Fund, Portfolio and your investment. · Below-Investment Grade Debt Securities Risks:Generally, non-investment grade debt securities, i.e., junk bonds, are subject to greater credit risk, price volatility and risk of loss than investment grade securities. · Derivatives Risks:The Portfolio’s investments in futures, options and swaps and other derivative instruments may result in loss.Derivative instruments may be illiquid, difficult to price and leveraged so that small changes may produce disproportionate losses to the Portfolio.To the extent the Portfolio segregates assets to cover derivatives positions, the Portfolio may impair its ability to meet current obligations, to honor requests for redemption and to manage the Portfolio properly in a manner consistent with its stated investment. 4 · Option Transaction Risks:Purchasing and writing put and call options and, in particular, writing “uncovered” options are highly specialized activities and entail greater than ordinary investment risks.The successful use of options depends in part on the ability of the Investment Adviser to manage future price fluctuations and the degree of correlation between the options and securities (or currency) markets.By writing put options on equity securities, the Portfolio gives up the opportunity to benefit from potential increases in the value of the common stocks above the strike prices of the written put options, but continues to bear the risk of declines in the value of its common stock portfolio.The Portfolio will receive a premium from writing a covered call option that it retains whether or not the option is exercised.The premium received from the written options may not be sufficient to offset any losses sustained from the volatility of the underlying equity securities over time. · Interest Rate Risk:The risk that when interest rates increase, fixed-income securities held by the Portfolio will decline in value.Long-term fixed-income securities will normally have more price volatility because of this risk than short-term fixed-income securities. · Credit/Default Risk:The risk that an issuer or guarantor of fixed-income securities held by the Portfolio (which may have low credit ratings), or the counterparty in a derivative investment, may default on its obligation to pay interest and repay principal. · Security Selection Risks: The Portfolio securities selected by the Investment Adviser may decline in value or not increase in value when the stock market in general is rising and may fail to meet the Portfolio’s and therefore, the Fund’s, investment objective. · Liquidity Risks: The Portfolio’s investments in the securities of small and medium capitalization companies and in non-investment grade fixed-income securities makes the Portfolio especially susceptible to the risk that during certain periods the liquidity of certain issuers or industries, or all securities within particular investment categories, will decrease or disappear suddenly and without warning as a result of adverse market or political events, or adverse investor perceptions. · Foreign Securities and Emerging Country Risks: The Portfolio may invest in U.S. dollar-denominated foreign debt securities through American Depositary Receipts (“ADRs”) and International Depositary Receipts (“IDRs”).Foreign securities can carry higher returns but involve more risks than those associated with U.S. investments.Additional risks associated with investment in foreign debt securities include currency fluctuations, political and economic instability, differences in financial reporting standards and less stringent regulation of securities markets.The risks of foreign investment are heightened when the issuer is located in an emerging country. · Non-Diversification Risks: As a non-diversified investment company, more of the Portfolio’s assets may be concentrated in the debt securities of any single issuer, which makes the Portfolio more susceptible to financial, economic or market events impacting such issuer. · New Fund Risks:There can be no assurance that the Fund will grow to or maintain an economically viable size, in which case the Board of Directors or the Investment Adviser may recommend that the Fund be liquidated. · Management Risk:There is no guarantee that the Fund will meet its investment objective. The Investment Adviser does not guarantee the performance of the Fund, nor can they assure you that the market value of your investment will not decline. Performance of the Fund Because the Fund has not yet commenced operations, there is no performance information for the Fund. 5 Fees and Expenses of theFund As an investor, you pay certain fees and expenses if you buy and hold shares of the Fund.These fees and expenses are described in the table below and are further explained in the example that follows. Fee Table(1) Shareholder Transaction Expenses(2) (fees paid directly from your investment) Institutional Class Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None Maximum Deferred Sales Charge (Load) (as a percentage of offering price) None Maximum Sales Charge (Load) on Reinvested Dividends None Redemption Fee (as a percentage of amount redeemed, if applicable) (3) 2.00% Exchange Fee(4) None Maximum Account Fee(5) None Annual Operating Expenses (expenses deducted from Fund assets) Institutional Class Management Fees(6) 1.25% Distribution (Rule 12b-1) Fees None Other Expenses(7) 1.20% Total Annual Fund Operating Expenses(7) (8) 2.45% Less Expense Waiver and/or Reimbursement(8) 0.15% Net Annual Fund Operating Expenses (7) (8) (9) 2.30% (1) This fee table and the example below reflect the aggregate expenses of the Fund and the Portfolio. (2) You will be assessed fees for outgoing wire transfers ($15.00 per wire), returned checks and exchanges executed by telephone between the Fund and any other series of the Company. (3) You will be charged a redemption fee equal to 2.00% of the net amount of the redemption if you redeem or exchange your Institutional Class shares less than 30 days after you purchase them. If this fee is imposed it would raise the expenses of your shares. Such fees, when imposed, are credited directly to the assets of the Fund to help defray any potential expenses to the Fund from short-term trading activities.These fees are not used to pay distribution or sales fees or expenses.The redemption fee will not be assessed on certain types of accounts or under certain conditions.Please see “Redemption Fees” below for a list of the types of accounts and conditions under which this fee will not be assessed. (4) The Fund’s transfer agent charges a $5 transaction fee to shareholder accounts for telephone exchanges between any two series of the Company.The Fund’s transfer agent does not charge a transaction fee for written exchange requests. (5) IRA accounts are assessed a $15.00 annual fee. (6) The management fees paid by the Fund reflect the proportionate share of fees allocated to the Fund from the Portfolio for investment advisory services. (7) Because the Fund is new, these expenses, which include custodian, transfer agency, and other customary Fund expenses, are based on estimated amounts for the Fund’s current fiscal year. (8) The Investment Adviser has contractually agreed to waive and/or reimburse the portion of the shareholder servicing fee (which is included in Other Expenses) in excess of 0.05% of average daily net assets until May 1, 2008. (9) The Investment Adviser to the Multi-Disciplinary Portfolio has voluntarily agreed to waive fees and reimburse expenses so that Total Annual Fund Operating Expenses do not exceed 1.29%. These waivers and reimbursements may be discontinued at any time. Example This example is intended to help you compare the cost of investing in the Institutional Class of the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Institutional Class of the Fund for the time periods indicated and then redeem all of your shares at the end of these periods.The example also assumes that your investment has a 5% rate of return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your cost for the Fund would be: 6 1 Year 3 Years Institutional Class $233 $749 Additional Strategies and Risks of Investing in the Fund The principal risks of investing in the Fund are described previously in this Prospectus.This section provides more detail about some of those risks, along with information on additional types of risks that may apply to the Fund. Investing in Investment Grade Debt Securities and Below Investment Grade Debt Securities Investments in debt securities pose different risks.The value of fixed-income securities generally will fall if interest rates rise.The value of these securities may also fall as a result of other factors such as the performance of the issuer, the market perception of the issuer or general economic conditions.These investments also involve a risk that the issuer may not be able to meet its principal and interest payment obligations.Fixed-income securities having longer maturities involve greater risk of fluctuations in value. Investments in debt securities rated below investment grade, i.e., junk bonds, and unrated securities of comparable quality are subject to the increased risk of an issuer’s inability to meet principal and interest payment obligations.These securities may be subject to greater price volatility due to such factors as specific corporate or municipal developments, interest rate sensitivity, negative perceptions of the junk bond markets generally and less secondary market liquidity. Credit Default Swap Agreements The Portfolio may enter into credit default swaps. A credit default swap enables an investor to buy or sell protection against a credit event, such as an issuer’s failure to make timely payments of interest or principal, bankruptcy or restructuring. The Portfolio may seek to enhance returns by selling protection or attempt to mitigate credit risk by buying protection against the occurrence of a credit event by a specified issuer. The Portfolio may enter into credit default swaps, both directly (“unfunded swaps”) and indirectly (“funded swaps”) in the form of a swap embedded within a structured note, to protect against the risk that a seller will default, with large well-known Wall Street firms or other firms that pass the Investment Adviser’s credit review. Unfunded and funded credit default swaps may refer to a single security or a basket of securities.The Portfolio may engage in credit default swap transactions for the purpose of hedging the Portfolio against anticipated market trends or to enhance the value of the Portfolio through the anticipated capital appreciation of the swap investment.In no event will the Portfolio’s use of credit default swaps exceed the Portfolio’s limits as it relates to leverage or directional exposure. If the Portfolio buys credit protection using a credit default swap and a credit event occurs, the Portfolio will deliver the defaulted bonds underlying the swap and the swap counterparty will pay the par amount of the bonds. If the Portfolio sells credit protection using a credit default swap and a credit event occurs, the Portfolio will pay the par amount of the defaulted bonds underlying the swap and the swap counterparty will deliver the bonds. If the swap is on a basket of securities, the notional amount of the swap is reduced by the par amount of the defaulted bonds, and the fixed payments are then made on the reduced notional amount. If the Portfolio buys protection on a corporate issue, the Portfolio must own that corporate issue. However, if the Portfolio buys protection on sovereign debt, the Portfolio may own either: (i) the reference obligation, (ii) any sovereign debt of that foreign country, or (iii) sovereign debt of any country that the Investment Adviser determines is closely correlated as an inexact bona fide hedge. Risks of credit default swaps include counterparty credit risk (if the counterparty fails to meet its obligations) and the risk that the Portfolio will not properly assess the cost of the instrument based on the lack of transparency in the market. If the Portfolio is selling credit protection, there is a risk that a credit event will occur and that the Portfolio will have to pay par value on defaulted bonds. If the Portfolio is buying credit protection, there is a risk that no credit event will occur and the Portfolio will receive no benefit for the premium paid. In addition, if the Portfolio is buying credit protection and a credit event does occur, there is a risk when the Portfolio does not own the underlying security, that the Portfolio will have difficulty acquiring the bond on the open market and may receive adverse pricing. 7 In addition to the risks applicable to derivatives generally, credit default swaps involve special risks because they are difficult to value, are highly susceptible to liquidity and credit risk, and generally pay a return to the party that has paid the premium only in the event of an actual default by the issuer of the underlying obligation (as opposed to a credit downgrade or other indication of financial difficulty).The use of credit default swaps may be limited by the Funds’ limitations on illiquid investments. Other Swap Transactions (Interest Rate, Total Rate of Return, and Currency) The Portfolio may enter into swap transactions and transactions involving interest rate floors, caps and collars for hedging purposes or to seek to increase total return. These instruments are privately negotiated over-the-counter derivative products. A great deal of flexibility is possible in the way these instruments are structured.Interest rate swaps involve the exchange by the Portfolio with another party of their respective commitments to pay or receive interest, such as an exchange of fixed rate payments for floating rate payments.The purchase of an interest rate floor or cap entitles the purchaser to receive payments of interest on a notional principal amount from the seller, to the extent the specified index falls below (floor) or exceeds (cap) a predetermined interest rate. An interest rate collar is a combination of a cap and a floor that preserves a certain return within a predetermined range of interest rates. Total rate of return swaps are contracts that obligate a party to pay or receive interest in exchange for the payment by the other party of the total return generated by a security, a basket of securities, an index or an index component. The Portfolio also may enter into currency swaps, which involve the exchange of the rights of the Portfolio and another party to make or receive payments in specific currencies. Some transactions, such as interest rate swaps and total rate of return swaps, are entered into on a net basis, i.e., the two payment streams are netted out, with the Portfolio receiving or paying, as the case may be, only the net amount of the two payments.If the other party to such a transaction defaults, the Portfolio’s risk of loss consists of the net amount of payments that the Portfolio is contractually entitled to receive, if any. In contrast, other transactions involve the payment of the gross amount owed. For example, currency swaps usually involve the delivery of the entire principal amount of one designated currency in exchange for the other designated currency. Therefore, the entire principal value of a currency swap is subject to the risk that the other party to the swap will default on its contractual delivery obligations. To the extent that the amount payable by the Portfolio under a swap or an interest rate floor, cap or collar is covered by segregated cash or liquid assets, the Portfolio and the Investment Adviser believe that transactions do not constitute senior securities under the Investment Company Act of 1940, as amended, (the “1940 Act”) and, accordingly, will not treat them as being subject to the Portfolio’s borrowing restrictions. The Portfolio will not enter into a total rate of return, currency or interest rate swap or interest rate floor, cap or collar transaction unless the unsecured commercial paper, senior debt or the claims-paying ability of the other party thereto is rated either A or A-1 or better by S&P or Fitch, or A or Prime-1 or better by Moody’s or a comparable rating from another organization that is recognized as an NRSRO or, if unrated by such rating organization, is determined to be of comparable quality by the Investment Adviser.If there is a default by the other party to such transaction, the Portfolio will have contractual remedies pursuant to the agreements related to the transaction.The use of interest rate, total rate of return, and currency swaps, as well as interest rate caps, floors and collars, is a highly specialized activity that involves investment techniques and risks different from those associated with ordinary portfolio securities transactions. If the Investment Adviser is incorrect in its forecast of market values, interest rates and currency exchange rates, the investment performance of the Portfolio would be less favorable than it would have been if this investment technique were not used.To the extent swap transactions are not deemed liquid, swap transactions are limited to 15% of total assets (together with other illiquid securities). 8 Derivatives Risk The Portfolio may invest in derivatives such as options.The successful use of these investment practices depends on the Investment Adviser’s ability to forecast stock price movements correctly.Should stock prices move unexpectedly, the Portfolio may not achieve the anticipated benefits of the transactions, or may realize losses, and thus be in a worse position than if such strategies had not been used.Unlike many exchange-traded options, there are no daily price fluctuation limits for certain options, and adverse market movements could therefore continue for an unlimited extent over a period of time.In addition, the correlation between movements in the prices of options and movements in the prices of the securities hedged or used for cover will not be perfect and could produce unanticipated losses. The Portfolio’s ability to dispose of its positions in options depends on the availability of liquid markets in such instruments.Markets in options with respect to a number of types of securities are relatively new and still developing.It is impossible to predict the amount of trading interest that may exist in various types of options.If a secondary market does not exist for an option purchased or written by the Portfolio, it might not be possible to effect a closing transaction in the option (i.e., dispose of the option), with the result that (1) an option purchased by the Portfolio would have to be exercised in order for the Portfolio to realize any profit and (2) the Portfolio may not be able to sell portfolio securities covering an option written by the Portfolio until the option expires or it delivers the underlying security, upon exercise.Therefore, no assurance can be given that the Portfolio will be able to utilize these instruments effectively.In addition, the Portfolio’s ability to engage in options transactions may be limited by tax considerations and the use of certain hedging techniques may adversely impact the characterization of income to the Portfolio for U.S. federal income tax purposes. Foreign Securities Investing in foreign securities can carry higher returns than those generally associated with U.S. investments.However, foreign securities may be substantially riskier than U.S. investments.The economies of foreign countries may differ from the U.S. economy in such respects as growth of gross domestic product, rate of inflation, currency depreciation, capital reinvestment, resource self-sufficiency, and balance of payments position.Furthermore, the economies of developing countries generally are heavily dependent on international trade and, accordingly, have been, and may continue to be, adversely affected by trade barriers, exchange controls, managed adjustments in relative currency values and other protective measures imposed or negotiated by the countries with which they trade.These economies also have been, and may continue to be, adversely affected by economic conditions in the countries with which they trade.The Portfolio may be required to obtain prior governmental approval for foreign investments in some countries under certain circumstances.Governments may require approval to invest in certain issuers or industries deemed sensitive to national interests, and the extent of foreign investment in certain debt securities and companies may be subject to limitation.Individual companies may also limit foreign ownership to prevent, among other things, violation of foreign investment limitations. Some foreign investments may risk being subject to repatriation controls that could render such securities illiquid.Other countries might undergo nationalization, expropriation, political changes, governmental regulation, social instability or diplomatic developments (including war) that could adversely affect the economies of such countries or the value of the investments in those countries.Additional risks include currency fluctuations, political and economic instability, differences in financial reporting standards and less stringent regulation of securities markets. Investing in Mutual Funds All mutual funds carry risks that may cause you to lose money on your investment in the Fund.In general, the risks associated with the use of the Master/Feeder Fund Structure and the risks associated with your investment in the Fund are substantially identical to the risks associated with the Fund’s investment in the Portfolio.The following describes the primary risks to the Fund from investing in the Portfolio due to the Portfolio’s specific investment objective and strategies.As all investment securities are subject to inherent market risks and fluctuations in value due to earnings, economic and political conditions and other factors, neither the Fund nor the Portfolio can give any assurance that its investment objective will be achieved.The Portfolio will indirectly bear its proportionate share of any management fees and other expenses paid by investment companies in which it invests in addition to the advisory and administration fees paid by the Portfolio. 9 Market Risk The NAV of the Portfolio will fluctuate based on changes in the value of its underlying portfolio.The stock market is generally susceptible to volatile fluctuations in market price.Market prices of securities in which the Portfolio invests may be adversely affected by an issuer’s having experienced losses orlack of earnings, or by the issuer’s failure to meet the market’s expectations with respect to new products or services, or even by factors wholly unrelated to the value or condition of the issuer.The value of the securities held by the Portfolio is also subject to the risk that a specific segment of the stock market may not perform as well as the overall market.Under any of these circumstances, the value of the Portfolio’s shares and total return will fluctuate, and your investment in the Fund may be worth more or less than your original cost when you redeem your shares. Portfolio Turnover Risk Under certain circumstances the Portfolio may take advantage of short-term trading opportunities without regard to the length of time its securities have been held.This strategy often calls for frequent trading of the Portfolio’s securities in order to take advantage of anticipated changes in market conditions.Frequent trading by the Portfolio could increase the rate of its portfolio turnover, which would involve correspondingly greater expenses.Such expenses may include brokerage commissions or dealer mark-ups/mark-downs, as well as other transaction costs on the sale of securities and reinvestments in other securities.Such sales also may result in adverse tax consequences to shareholders.If the Portfolio realizes capital gains when it sells its portfolio investments, it must generally pay those gains out to shareholders, increasing their taxable distributions.The trading costs and tax effects associated with such portfolio turnover may adversely affect Portfolio performance under these circumstances, and large movements of assets into and out of the Portfolio may negatively impact the Portfolio’s ability to achieve its investment objective or maintain its current level of operating expenses. Securities Lending The Portfolio may lend its portfolio securities to broker-dealers by entering directly into lending arrangements with such broker-dealers or indirectly through repurchase agreements, amounting to no more than 33 1/3 % of the total assets of the Portfolio (including any collateral posted) or 50% of the total assets of the Portfolio (excluding any collateral posted).Repurchase transactions will be fully collateralized at all times with cash and/or short-term debt obligations.These transactions involve some risk to the Portfolio if the other party should default on its obligation and the Portfolio is delayed or prevented from recovering the collateral.In the event that the original seller defaults on its obligation to repurchase, the Portfolio will seek to sell the collateral, which could involve costs or delays.To the extent proceeds from the sale of collateral are less than the repurchase price, the Portfolio would suffer a loss if forced to sell such collateral in this manner. Non-Diversification The Portfolio is a non-diversified fund and therefore may be more susceptible to adverse financial, economic or other developments affecting any single issuer, and more susceptible to greater losses because of these developments. Portfolio Borrowing The Portfolio may leverage its assets, subject to the provisions of the 1940 Act, to fund investment activities or to achieve higher returns.The Portfolio may borrow money from banks for temporary or emergency purposes in order to meet redemption requests.To reduce its indebtedness, the Portfolio may have to sell a portion of its investments at a time when it may be disadvantageous to do so.In addition, interest paid by the Portfolio on borrowed funds would decrease the net earnings of both the Portfolio and your investment in the Fund. 10 Portfolio Holdings Information A description of the Portfolio’s policiesand procedures with respect to the disclosure of its portfolio securities is available in the Fund’s SAI.Currently, disclosure of the Portfolio’s holdings is required to be made quarterly within 60 days of the end of each fiscal quarter in the Annual Report and Semi-Annual Report to Fund shareholders and in the quarterly holdings report on Form N-Q (first and third quarters).The Annual and Semi-AnnualReports will be available by contacting Kinetics Mutual Funds, Inc., c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, Wisconsin 53201-0701 or calling 1-800-930-3828.In addition, the Company publishes on its webpage (www.kineticsfunds.com) month-end (a) the top fifteen portfolio holdings of the Portfolio and their percentage of the portfolio holdings, and (b) the top five performing and bottom five performing portfolio holdings of the Portfolio, in each case no earlier than twenty calendar days after the end of each calendar month.This information will be available on the website until the date on which the Fund files its next quarterly portfolio holdings report on Form N-CSR or Form N-Q with the SEC or until the next month in which portfolio holdings are posted in accordance with the above policy. Management of the Fund and the Portfolio Investment Adviser The Portfolio’s investment adviser is Kinetics Asset Management, Inc. (“Investment Adviser”), 16 New Broadway, Sleepy Hollow, New York 10591.Founded in 1996, the Investment Adviser provides investment advisory services to a family of nine mutual funds with discretionary management authority over approximately $14.685 billion in assets atDecember 31, 2007.The Investment Adviser conducts investment research and supervision for the Portfolio and is responsible for the purchase and sale of securities for the Portfolio.The Investment Adviser is entitled to receive an annual fee from the Portfolio for its services of 1.25% of the Portfolio’s average daily net assets.The Investment Adviser has entered into a Research Agreement with Horizon Asset Management, Inc. (“Horizon”), a New York based investment management and research firm, and is responsible for the payment of all fees owing to Horizon. A discussion regarding the basis of the Board’s approval of the investment advisory agreement for the Portfolio will be available in the Company’s annual report to shareholders for the period ending December 31, 2007. Kinetics, as the Investment Adviser to the Portfolio, is engaged in a broad range of portfolio management, portfolio advisory and other business activities.Its services are not exclusive to the Portfolio and nothing prevents them, or any affiliates, from providing similar services to other investment funds and other clients (whether or not their investment objectives, strategies, or criteria are similar to those of the Portfolio) or from engaging in other activities. Members of the Investment Committee Peter B. Doyle is the Chief Investment Strategist for the Portfolio and generally oversees the management of the Portfolio through an investment committee.The following persons are members of the committee:Murray Stahl and Paul Berman. The lead portfolio manager for the Multi-Disciplinary Portfolio committee is Mr. Stahl.He is responsible for the Portfolio’s day-to-day management.Since 1994, Mr. Stahl has held the position Chairman and Chief Investment Officer of Horizon, and Co-Portfolio Manager for the Kinetics Paradigm Fund, Small Cap Opportunities Fund, and Market Opportunities Fund, U.S. mutual funds managed by Kinetics Asset Management, Inc.Previously, he was with Bankers Trust Company for 16 years as a portfolio manager and research analyst, and managed approximately $600 million of individual, trust and institutional client assets.As the senior fund manager, he directed the investments of three of the bank’s Common Trust Funds, the Special Opportunity, Utility and Tangible Assets Funds.Mr. Stahl also served as a member of the Equity Strategy Group as well as the Investment Strategy Group, which established asset allocation guidelines for the Private Bank and was deeply involved in new product development. 11 Paul A. Berman is also responsible for the Portfolio’s day-to-day management.Mr. Berman has been a financial and investment professional since 1983, specifically in the areas of mergers and acquisitions of distressed and/or highly leveraged companies, distressed debt restructuring, equity research and asset management.In addition to being a Portfolio Manager at Kinetics, Mr. Berman has been a Portfolio Manager at Horizon since July 2006.Previously, he served as managing member of Polestar Capital Management, LLC and portfolio manager for PoleStar Partners, L.P. from 2003 through 2006.From 1997 to 2002, Mr. Berman was a senior managing director for Bear, Stearns & Co., Inc.Mr. Berman graduated magna cum laude with a B.S. degree from Babson College in 1983 and received an MBA from Wharton School, University of Pennsylvania in 1988.Mr. Berman has also earned the Chartered Financial Analyst (CFA) designation. The SAI provides additional information about the portfolio managers’ compensation, other accounts managed by the portfolio managers, and the portfolio managers’ ownership of securities in the Fund. Valuation of Fund Shares Shares of the Fund’s Institutional Class are sold at NAV per share, which is determined by the Fund as of the close of regular trading (generally, 4:00 p.m., Eastern time) on each day that the New York Stock Exchange (the “Exchange”) is open for unrestricted business.Purchase and redemption requests are priced at the next NAV calculated after receipt and acceptance of a completed purchase or redemption request.The NAV for each Class of shares of the Fund is determined by dividing the value of the Fund’s securities, cash and other assets attributable to that Class, minus all expenses and liabilities attributable to that Class, by the number of shares outstanding of that Class.The NAV for a Class of shares of the Fund takes into account the expenses and fees of that Class, including management, administration, distribution and shareholder servicing fees, which are accrued daily.The NAV of the Portfolio is calculated at the same time and in generally the same manner (i.e., assets - liabilities / # of shares NAV per share) as those of the Fund’s Classes. The Portfolio’s equity securities are valued each day at the last quoted market sale price on the securities’ principal exchange.[If there is no sales price, a security is valued at the last reported bid price.]Securities listed on the Nasdaq Stock Market Inc., however, are valued using the Nasdaq Official Closing Price (“NOCP”), and if no NOCP is available, then at the last reported bid price.If market quotations are not readily available or if events occur that may significantly affect the value of a particular security between the time trading ends on a particular security and the close of regular trading on the Exchange, securities will be valued at their fair market value as determined in good faith in accordance with procedures approved by the Board of Trustees.Situations involving significant events include, but are not limited to, those where: a security’s trading has been halted or suspended; the security has been de-listed from a national exchange; or the security has not been traded for an extended period of time.In addition, the prices of foreign securities may be affected by events that occur after the close of a foreign market but before the Portfolio prices its shares.See “Trading in Foreign Securities.”The Portfolio may use independent pricing services to assist in calculating the NAV of the Portfolio’s shares. Options and futures contracts listed for trading on a securities exchange or board of trade shall be valued at the last quoted sales price or, in the absence of a sale, at the last bid (for long positions) and ask (for short positions) prices.Options not listed for trading on a securities exchange or board of trade for which over-the-counter market quotations are readily available shall be valued based on the quotations obtained from market makers, dealers, or pricing services.Securities which have no public market and all other assets of the Portfolio are considered at such value as the Investment Adviser may determine in good faith, in accordance with the Portfolio’s valuation procedures as approved by the Board of Trustees 12 The Portfolio’s debt obligations that are investment grade and that have 60 days or less remaining until maturity are valued at amortized cost.Debt obligations (including convertible debt securities) (a) that are not investment grade or (b) that are investment grade and have more than 60 days remaining until maturity at purchase, will be valued as follows: Exchange-listed debt securities are valued at the last quoted sale price on the primary exchange on the valuation date.If there are no sales on that day, the debt security is generally valued at mean of the current bid and asked prices.Non-exchange-listed debt securities and other securities which, in the judgment of the Investment Adviser, do not properly represent the value of a security will be valued at their fair market value as determined in good faith in accordance with procedures approved by the Board of Trustees. Fair valuation of securities introduces an element of subjectivity to the pricing of securities.As a result, the price of a security determined through fair valuation techniques may differ from the price quoted or published by other sources and may not accurately reflect the market value of the security when trading resumes.If a reliable market quotation becomes available for a security formerly valued through fair valuation techniques, the Investment Adviser compares the new market quotation to the fair value price to evaluate the effectiveness of the Portfolio’s fair valuation procedures. Trading in Foreign Securities Trading in foreign securities may be completed at times when the Exchange is closed.In computing the NAV of the Fund and the Portfolio, the value of a foreign security is determined as of the close of trading on the foreign exchange on which it is principally traded or as of the scheduled close of trading on the Exchange, whichever is earlier, at the closing sales prices provided by approved pricing services or other alternate sources.In the absence of sales, the last available mean price between the closing bid and asked prices will be used.Securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith by or under the direction of the Board of Trustees.Values of foreign securities are translated from the local currency into U.S. dollars on the bases of the foreign currency exchange rates, as provided by an independent pricing service or reporting agency, generally prior to the close of the Exchange.Occasionally, events affecting the value of foreign securities and such exchange rates occur between the time at which they are determined and the close of the Exchange, which events would not be reflected in the computation of the Portfolio’s NAV.If events materially affecting the value of such securities or currency exchange rates occur during such time period, the securities will be valued at their fair value as determined in good faith by or under the direction of the Board of Trustees. How to Purchase Shares In General Institutional Class shares of the Fund are sold to institutions, such as banks, trust companies, thrift institutions, corporations and mutual funds, that are purchasing shares on their own behalf or on behalf of discretionary and non-discretionary accounts for which they may receive account level asset-based, management fees.If you are purchasing Institutional Class shares through a financial institution, you must follow the procedures established by your institution.Your financial institution is responsible for sending your purchase order and wiring payment to the Fund’s transfer agent.Your financial institution holds the shares in your name and receives all confirmations of purchases and sales.Financial institutions placing orders for themselves or on behalf of their customers should call the Fund toll free at 1-800-930-3828, or follow the instructions below under “Investing by Telephone,” “Purchase by Mail” and “Purchase by Wire.” Institutional Class shares of the Fund are sold at NAV, and will be credited to a shareholder’s account at the NAV next computed after an order and payment is received.The minimum initial investment is $1,000,000.The minimum subsequent investment for all types of accounts is $100,000.The Company reserves the right to vary or waive any minimum investment requirement.The Fund reserves the right to reject any purchase order if, in its opinion, it is in a Fund’s best interest to do so.A service fee of $25.00 will be deducted from a shareholder’s Fund account for any purchases that do not clear.Your order will not be accepted until a completed New Account Application Form is received by the Funds or their transfer agent. 13 Investing by Telephone If you have completed the Telephone Purchase Authorization section of the New Account Application Form, you may purchase additional shares by telephoning the Fund toll free at 1-800-930-3828.This option allows investors to move money from their bank account to their Fund account upon request.Only bank accounts held at domestic institutions that are Automated Clearing House (“ACH”) members may be used for telephone transactions.Your purchase will take place at the NAV determined on the day your order is placed, provided that your order is received prior to 4:00 p.m. Eastern time. The minimum telephone purchase is $100,000.You may not make your initial purchase of the Fund’s shares by telephone. Purchase By Mail To purchase the Fund’s shares by mail, simply complete and sign the enclosed New Account Application Form and mail it, along with a check made payable to the Multi-Disciplinary Fund,c/o Kinetics Mutual Funds, Inc., to: Regular Mail Overnight or Express Mail Kinetics Mutual Funds, Inc. Kinetics Mutual Funds, Inc. The Multi-Disciplinary Fund The Multi-Disciplinary Fund c/o U.S. Bancorp Fund Services, LLC c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 615 East Michigan Street, 3rd Floor Milwaukee, WI 53201-0701 Milwaukee, WI 53202 All purchases by check must be in U.S. dollars drawn on a bank located within the United States.The Fund will not accept payment in cash or money orders.The Fund also does not accept cashier’s checks in amounts of less than $10,000.To prevent check fraud, the Fund will not accept third party checks, Treasury checks, credit card checks, traveler’s checks or starter checks for the purchase of shares.The Fund is unable to accept post-dated checks, post-dated on-line bill pay checks, or any conditional order or payment. Purchase By Wire To open an account by wire, a completed New Account Application Form is required before your wire can be accepted.You can mail or overnight deliver your New Account Application Form to the transfer agent at the above address.Upon receipt of your completed New Account Application Form, an account will be established for you.You will need to provide the assigned account number to your bank when instructing it to wire the funds.Your bank must include along with the wire the name of the Fund, the account number and your name so that monies can be correctly applied.To ensure proper application of wired funds, please call 1-800-930-3828 to notify the Fund that the wire is coming.The Fund is not responsible for delays resulting from the banking or Federal Reserve wire system.Please use the following wiring instructions: Wire to: U.S. Bank N.A. ABA Number: 075000022 Credit: U.S. Bancorp Fund Services, LLC Account: 112-952-137 Further Credit: Kinetics Mutual Funds, Inc. The Multi-Disciplinary Fund (Shareholder Name/Account Registration) (Shareholder Account Number) 14 Subsequent Investments You may add to your account at any time by purchasing shares by mail, by telephone, or by wire (minimum $100).To purchase by mail, submit your check with the remittance form attached to your individual account statement.To purchase by telephone, call 1-800-930-3828 prior to 4:00 p.m. Eastern time to place your order.To ensure proper application of wired funds, please call 1-800-930-3828 to notify the Fund that the wire is coming.All purchase requests must include your shareholder account number. How to Redeem Shares In General Orders to sell or “redeem” Institutional Class shares should be placed with the same financial institution that placed the original purchase order in accordance with the procedures established by that institution.Your financial institution is responsible for sending your order to the Funds’ transfer agent and for crediting your account with the proceeds. You may redeem part or all of your shares of the Fund on any business day that the Fund calculates its NAV.To redeem shares, you must contact the Fund either by mail or by phone to place a redemption order.You should request your redemption prior to market close to obtain that day’s closing NAV.Redemption requests received after the close of the Exchange will be treated as though received on the next business day. The Fund will generally send redemption proceeds the next business day and, in any event, no later than seven days after the receipt of a redemption request in “good order” (see below).Please note, however, that when a purchase order has been made by check, the Fund will not be able to send your redemption proceeds until the purchase check has cleared.This may take up to 12 days. Redemption proceeds may be sent to the address of record, wired to a shareholder’s bank account of record, or sent via electronic funds transfer through the ACH network to the shareholder’s bank account of record.Wires are subject to a $15 fee paid by the investor, but the investor does not incur any charge when proceeds are sent via the ACH system. If the redemption proceeds are requested to be sent to an address other than the address of record, or if the address of record has been changed within 15 days of the redemption request, the request must be in writing with your signature guaranteed.Signature guarantees can be obtained from banks and securities dealers, but not from a notary public.The Fund will not be responsible for interest lost on redemption amounts due to lost or misdirected mail. A signature guarantee of each owner is required in the following situations: · If ownership has changed on your account; · When redemption proceeds are sent to any person, address or bank account not on record; · Written requests to wire redemption proceeds (if not previously authorized on the account); · When establishing or modifying certain services on an account; and · If a change of address request was received by the Transfer Agent within the last 15 days. In addition to the situations described above, the Fund and/or the Transfer Agent reserve the right at their discretion to require a signature guarantee in other circumstances. Written Redemption You can execute most redemptions by furnishing an unconditional written request to the Fund to redeem your shares at the current NAV.Redemption requests in writing should be sent to the Fund’s transfer agent at: 15 Regular Mail Overnight or Express Mail Kinetics Mutual Funds, Inc. Kinetics Mutual Funds, Inc. The Multi-Disciplinary Fund The Multi-Disciplinary Fund c/o U.S Bancorp Fund Services, LLC c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 615 East Michigan Street, 3rd Floor Milwaukee, WI 53201-0701 Milwaukee, WI 53202 Requests for redemption in “good order” must: · indicate the name of the Fund; · be signed exactly as the shares are registered, including the signature of each owner (including a signature guarantee when required); · specify the number of shares or dollar amount to be redeemed; and · indicate your account registration number. Telephone Redemption If you are authorized to perform telephone transactions (either through your New Account Application Form or by subsequent arrangement in writing with the Fund) you may redeem shares in any amount, but not less than $10,000, by instructing the Fund by phone at 1-800-930-3828.A signature guarantee may be required of all shareholders in order to add or change telephone redemption privileges on an existing account. Note: Neither the Fund nor any of its service providers will be liable for any loss or expense in acting upon instructions that are reasonably believed to be genuine.To confirm that all telephone instructions are genuine, the Fund will use reasonable procedures, such as requesting: · your Fund account number; · the name in which your account is registered; · the social security or tax identification number under which the account is registered; and · the address of the account holder, as stated in the New Account Application Form. Once a telephone transaction has been placed, it cannot be cancelled or modified. Wire Redemption Wire transfers may be arranged to redeem shares.However, the Fund’s transfer agent charges a $15 fee per wire redemption against your account for this service.The minimum wire redemption amount is $10,000. The Fund’s Right to Redeem an Account The Fund reserves the right to redeem the shares of any shareholder whose account balance is less than $100,000, other than as a result of a decline in the NAV of the Fund.The Fund will provide shareholders with written notice 30 days prior to redeeming the shareholder’s account. Redemption Fees The Fund is designed for long-term investors willing to accept the risks associated with a long-term investment.In accordance with policies and procedures adopted by the Board of Directors of the Company, frequent purchases and redemptions of Fund shares are not encouraged but are generally permitted by the Fund.Such purchases and redemptions may have an adverse effect on other Fund shareholders, including, without limitation, the possibility of disrupting portfolio management strategies, increasing brokerage and administrative costs, harming Fund performance and possible dilution in the value of Fund shares held by long-term shareholders.The Company may, in its sole discretion, reject purchase orders when, in the judgment of management, such rejection is in the best interest of the Fund and its shareholders.The Fund assesses a 2.00% fee on the redemption or exchange of shares held for less than 30 days.These fees will be paid to the Fund to help offset any potential transaction costs. 16 The Fund will use the first-in, first-out method to determine the 30-day holding period.Under this method, the date of the redemption or exchange will be compared to the earliest purchase date of shares held in the account.If this holding period is less than 30 days, the redemption fee will be assessed.The redemption fee will be applied on redemptions and exchanges of each investment made by a shareholder that does not remain in the Fund for a 30-day period from the date of purchase. The redemption fee will not apply to any shares purchased through reinvested distributions (dividends and capital gains) as these transactions are typically de minimis.This fee will also not be assessed to the participants in employer-sponsored retirement plans that are held at the Fund in an omnibus account (such as 401(k), 403(b), 457, Keogh, Profit Sharing Plans, and Money Purchase Pension Plans) or to accounts held under trust agreements at a trust institution held at the Fund in an omnibus account.The redemption fee will also not be assessed to accounts of the Investment Adviser or its affiliates used to capitalize the Fund as such accounts will be used specifically to control the volatility of shareholder subscriptions and redemptions to avoid adverse effects to the Fund.The redemption fee will also not be assessed to Institutional Class shares of the Funds held in an omnibus account by a financial intermediary that are redeemed for rebalancing under an asset allocation model. The Fund reserves the right to modify or eliminate the redemption fees or waivers at any time and will give shareholders 60 days’ prior written notice of any material changes, unless otherwise provided by law.The redemption fee policy may be modified or amended in the future to reflect, among other factors, regulatory requirements mandated by the SEC. Currently, the Fund is limited in its ability to assess or collect the redemption fee on all shares redeemed by financial intermediaries on behalf of their customers.For example, where a financial intermediary is not able to determine if the redemption fee applies and/or is not able to assess or collect the fee, or does not collect the fee at the time of a redemption, the Fund will not receive the redemption fee.If Fund shares are redeemed by a financial intermediary at the direction of its customers, the Fund may not know whether a redemption fee is applicable or the identity of the customer who should be assessed the redemption fee.Due to operational differences, a financial intermediary’s methods for tracking and calculating the redemption fee may differ in some respects from that of the Fund.If necessary, the Fund may prohibit additional purchases of Fund shares by a financial intermediary or by certain of the intermediaries’ customers. Notice of Customer Verification In compliance with the USA PATRIOT Act of 2001, please note that the Fund’s transfer agent will verify certain information on your New Account Application Form as part of the Fund’s Anti-Money Laundering Program.As requested on the New Account Application Form, you should supply your full name, date of birth, social security number and permanent street address.Mailing addresses containing only a P.O. Box will not be accepted.Please contact the Fund’s transfer agent at 1-800-930-3828 if you need additional assistance when completing your New Account Application Form. If we do not have a reasonable belief as to the identity of a shareholder, the account will be rejected or you will not be allowed to perform a transaction on the account until such information is received.The Fund also reserves the right to close the account within five business days if clarifying information/ documentation is not received. Exchange Privilege You can exchange your Institutional Class shares in the Fund for Institutional Class shares of any other fund offered by the Company and for shares of the Kinetics Government Money Market Fund.If the exchange is requested via telephone, a $5 per exchange transaction cost will be assessed.You should carefully read the prospectus of a fund before exchanging shares into that fund.Be advised that exercising the exchange privilege consists of two transactions: a sale of shares in one fund and the purchase of shares in another.Therefore, an exchange of Fund shares held for less than 30 days may be subject to a 2.00% redemption fee.See “Redemption Fees” above.Further, exchanges may have certain tax consequences and you could realize short- or long-term capital gains or losses.Exchanges are generally made only between identically registered accounts unless you send written instructions with a signature guarantee requesting otherwise.You should request your exchange prior to market close to obtain that day’s closing NAV.Exchange requests received after the close of the Exchange will be treated as though received on the next business day. 17 Call 1-800-930-3828 to learn more about the other funds or classes offered by the Company and about exercising your exchange privilege. Distributions and Taxes Distributions Distributions (whether treated for tax purposes as ordinary income or long-term capital gains) to shareholders of the Fund are generally paid in additional shares of the same Class of the Fund in which shareholders are already invested, with no sales charge, based on the NAV per share of that Class as of the close of business on the record date for such distributions.However, you may elect on the New Account Application Form to receive distributions as follows: Option 1: To receive income dividends and capital gain distributions in additional Fund shares, or Option 2: To receive all income dividends and capital gain distributions in cash. The Fund intends to pay any dividends from investment company taxable income and distributions representing capital gain at least annually, usually in December.The Fund will advise each shareholder annually of the amounts of dividends from investment company taxable income and of net capital gain distributions reinvested or paid in cash to the shareholder during the calendar year. If you select Option 2 and the U.S. Postal Service cannot deliver your distribution checks, or if your distribution checks remain uncashed for six months, your distribution checks will be reinvested in your account at the then current NAV of the Fund and your election will be converted to the purchase of additional shares. Taxes The following is a summary of certain United Statestax considerations relevant under current law, which may be subject to change in the future.Except where noted, the summary assumes you are a U.S.citizen or resident or otherwise subject to U.S.federal income tax.You should consult your tax adviser for further information regarding federal, state, local and/or foreign tax consequences relevant to your specific situation. Fund Distributions The Fund contemplates distributing as dividends each year all or substantially all of its taxable income, including its net capital gain (the excess of net long-term capital gain over net short-term capital loss).Except as discussed below, you will be subject to federal income tax on Fund distributions regardless of whether they are paid in cash or reinvested in additional shares.Fund distributions attributable to short-term capital gains and net investment income will generally be taxable to you as ordinary income, except as discussed below.It is anticipated that most of the Fund’s distributions will be taxable to you as ordinary income. Distributions attributable to the net capital gain of the Fund, if any,will be taxable to you as long-term capital gain, regardless of how long you have held your shares.The maximum long-term capital gain rate applicable to individuals, estates and trusts is currently 15%. Distributions from the Fund will generally be taxable to you in the taxable year in which they are paid, with one exception.Distributions declared by a Fund in October, November or December and paid in January of the following year are taxed as though they were paid on December 31. 18 You should note that if you purchase shares just before a distribution, the purchase price will reflect the amount of the upcoming distribution, but you will be taxed on the entire amount of the distribution received, even though, as an economic matter, the distribution simply constitutes a return of capital.This is known as “buying into a dividend.” Sales or Exchanges You will generally recognize taxable gain or loss for federal income tax purposes on a sale, exchange or redemption of your shares in the Fund, including an exchange of shares pursuant to the Fund’s exchange privilege, based on the difference between your tax basis in the shares and the amount you receive for them.Generally, you will recognize long-term capital gain or loss if you have held your Fund shares for over twelve months at the time you sell or exchange them.(To aid in computing your tax basis, you generally should retain your account statements for the periods during which you held shares.) Any loss realized on shares held for six months or less will be treated as a long-term capital loss to the extent of any capital gain dividends that were received on the shares.Additionally, any loss realized on a sale or redemption of shares of the Fund may be disallowed under “wash sale” rules to the extent the shares disposed of are replaced with other shares of the same Fund within a period of 61 days beginning 30 days before and ending 30 days after the shares are disposed of, such as pursuant to a dividend reinvestment in shares of the Fund.If disallowed, the loss will be reflected in an adjustment to the basis of the shares acquired. IRAs and Other Tax-Qualified Plans One major exception to the foregoing tax principles is that distributions on, and sales, exchanges and redemptions of, shares held in an IRA (or other tax-qualified plan) will not be currently taxable. Backup Withholding On the New Account Application Form, you will be asked to certify that your social security number or taxpayer identification number is correct and that you are not subject to backup withholding for failing to report income to the IRS.If you are subject to backup withholding or you did not certify your taxpayer identification number, the IRS requires the Fund to withhold a percentage of any dividend and redemption or exchange proceeds.The Fund reserves the right to reject any application that does not include a certified social security or taxpayer identification number.The current withholding rate is 28%. 19 U.S.Tax Treatment of Foreign Shareholders Fund distributions to nonresident aliens, foreign corporations and other foreign investors will generally be subject to a 30% withholding tax.The withholding tax may, however, be reduced (and, in some cases, eliminated) under an applicable tax treaty between the United States and a shareholder’s country of residence or incorporation, provided that the shareholder furnishes the Fund with a properly completed Form W-8BEN to establish entitlement for these treaty benefits. A foreign investor will generally not be subject to U.S. tax on gains realized on sales or exchanges of Fund shares unless the investment in the Fund is connected to a trade or business of the investor in the United States or if the investor is present in the United States for 183 days or more in a year and certain other conditions are met. All foreign investors should consult their own tax advisors regarding the tax consequences in their country of residence of an investment in a Fund. State and Local Taxes You may also be subject to state and local taxes on distributions and redemptions.State income taxes may not apply, however, to any portions of the Fund’s distributions, if any, that are attributable to interest on U.S.government securities or interest on securities of the particular state or localities within the state. You should consult your tax adviser regarding the tax status of distributions in your state and locality. Sunset of Tax Provisions Some of the tax provisions described above are subject to sunset provisions.Specifically, a sunset provision provides that the 15% long-term capital gain rate and the taxation of dividends at the long-term capital gain rate will change for taxable years after 2010. More tax information relating to the Fundis provided in the Statement of Additional Information. Distribution of Shares Distributor Kinetics Funds Distributor, Inc. (“KFD”), an affiliate of the Investment Adviser, 16 New Broadway, Sleepy Hollow, New York, 10591 is the distributor for the shares of the Fund.KFD is a registered broker-dealer and member of the National Association of Securities Dealers, Inc.Shares of the Fund are offered on a continuous basis. Shareholder Servicing Agents The Investment Adviser has entered into shareholder servicing agreements under which the Investment Adviser may perform, or arrange for others to perform, certain shareholder functions.For these shareholder services, the Investment Adviser and/or shareholder servicing agents are entitled to receive an annual shareholder servicing fee in the amount of 0.20% of the average daily net assets attributable to the Institutional Class.The Investment Adviser has contractually agreed to waive and/or reimburse the portion of the shareholder servicing fee with respect to the Institutional Class in excess of 0.05% of the average daily net assets attributable to the Institutional Class until at least May 1, 2008.The Adviser and/or its affiliates may pay additional compensation from time to time, out of their assets and not as an additional charge to the Funds, to selected shareholder servicing agents and other persons in connection with providing services to the holders of the Funds’ Institutional Class. 20 Arrangements with Certain Financial Institutions The Investment Adviser and/or its affiliates may make payments to selected affiliated or unaffiliated broker-dealers and other financial institutions (“Financial Institutions”) from time to time in connection with the sale, distribution, retention and/or servicing of shares of the Fund and other funds managed by the Investment Adviser or its affiliates.These payments are made out of the Investment Adviser’s and/or its affiliates’ own assets and are not an additional charge to the Fund.The payments are in addition to the shareholder servicing fees described in this Prospectus.The amount of such payments may be significant in amount and the prospect of receiving any such payments may provide Financial Institutions or their employees with an incentive to favor sales of shares of the Fund over other investment options.You should contact your Financial Institution for more information about the payments it may receive and potential conflicts of interest. Fund Administrator U.S. Bancorp Fund Services, LLC (“USBFS”) serves as administrator to the Fund and Portfolio. Custodian, Transfer Agent, Dividend Disbursing Agent and Fund Accountant U.S. Bank N.A. serves as Custodian for the Fund’s cash and securities.The Custodian does not assist in, and is not responsible for, investment decisions involving assets of the Fund.USBFS acts as the Fund’s Transfer Agent, Dividend Disbursing Agent and Fund Accountant. Unique Characteristics of Master/Feeder Fund Structure Unlike other mutual funds which directly acquire and manage their own portfolio securities, the Fund invests all of its investable assets in the Portfolio, a separately registered investment company.The Portfolio, in turn, invests in securities, using the strategies described in this Prospectus. In addition to selling a beneficial interest to the Fund, the Portfolio could also sell beneficial interests to other mutual funds or institutional investors.Such investors would invest in the Portfolio on the same terms and conditions and would pay a proportionate share of the Portfolio’s expenses.However, other investors in the Portfolio are not required to sell their shares at the same public offering price as the Fund, and might bear different levels of ongoing expenses than the Fund.Shareholders of the Fund should be aware that these differences would result in differences in returns experienced in the different funds that invest in the Portfolio. Such differences in return are also present in other mutual fund structures. Smaller funds investing in the Portfolio could be materially affected by the actions of larger funds investing in the Portfolio.For example, if a large feeder fund were to withdraw from the Portfolio, the remaining funds might experience higher pro rata operating expenses, thereby producing lower returns.Additionally, the Portfolio could become less diverse, resulting in increased portfolio risk.However, that possibility also exists for traditionally structured funds that have large or institutional investors.Funds with a greater pro rata ownership in the Portfolio could have effective voting control of the Portfolio. Certain changes in the Portfolio’s objective, policies or restrictions might require the Company to withdraw the Fund’s interest in the Portfolio.Any such withdrawal could result in a distribution in kind of portfolio securities (as opposed to a cash distribution from the Portfolio).The Fund could incur brokerage fees or other transaction costs in converting such securities to cash.In addition, a distribution in kind could result in a less diversified portfolio of investments or adversely affect the liquidity of the Fund. The Company’s Board of Directors retains its right to withdraw the Fund’s investments from the Portfolio at any time if the Board of Directors determines that such withdrawal would be in the best interest of the Fund’s shareholders.The Fund would then resume investing directly in individual securities of other issuers or invest in another portfolio of the Trust. The SAI contains more information about the Fund and the Portfolio, the Master/Feeder Fund Structure and the types of securities in which the Portfolio may invest. 21 Counsel and Independent Registered Public Accounting Firm Legal matters in connection with the issuance of shares of common stock of the Fund are passed upon by Drinker Biddle & Reath LLP, One Logan Square, 18th and Cherry Streets, Philadelphia, Pennsylvania 19103-6996.Tait, Weller & Baker LLP, 1818 Market Street, Suite 2400, Philadelphia, Pennsylvania 19103 is the independent registered public accounting firm for the Fund. Financial Highlights There are no financial highlights for the Fund because it commenced operations on or after the date of this Prospectus. 22 Kinetics Mutual Funds, Inc. The Multi-Disciplinary Fund Investment Adviser Kinetics Asset Management, Inc and Shareholder Servicing Agent 16 New Broadway Sleepy Hollow, NY 10591 Legal Counsel Drinker Biddle & Reath LLP One Logan Square 18th and Cherry Streets Philadelphia, PA 19103-6996 Independent Registered Public Tait, Weller & Baker LLP Accounting Firm 1818 Market Street, Suite 2400 Philadelphia, PA 19103 Distributor Kinetics Funds Distributor, Inc. 16 New Broadway Sleepy Hollow, NY 10591 Transfer Agent, Fund Accountant, U.S. Bancorp Fund Services, LLC and Administrator 615 East Michigan Street Milwaukee, WI 53202 Custodian U.S. Bank N.A. 1555 N. River Center Drive, Suite 302 Milwaukee, WI 53212 You may obtain the following and other information on the Fund free of charge: Statement of Additional Information (SAI) dated February 8, 2008 The SAI of the Fund provides more details about the Fund’s policies and management.The Fund’s SAI is incorporated by reference into this Prospectus. Annual and Semi-Annual Report The annual and semi-annual reports for the Fund provide the most recent financial reports and portfolio listings.The annual report contains a discussion of the market conditions and investment strategies that significantly affected the Fund’s performance during the last fiscal year.As of the date of this Prospectus, there are no shareholder reports available as the Fund recently commenced operations. To receive any of these documents or the Fund’s Prospectus, free of charge, to request additional information aboutthe Company or to make shareholder inquires, please contact us at: By Telephone: By Internet: 1-800-930-3828 http://www.kineticsfunds.com By Mail: Kinetics Mutual Funds, Inc. c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 Additionally, the foregoing Fund documents are available on the Fund’s website listed above. SEC: Information about the Fund (including the SAI) can be reviewed and copied at the SEC Public Reference Room in Washington, D.C.Please call (202) 551-8090 for information relating to the operation of the Public Reference Room.Reports and other information about the Fund are available on the EDGAR Database on the SEC’s Internet site at http://www.sec.gov.Copies of the information may be obtained, after paying a duplicating fee, by electronic request at the following E-mail address: publicinfo@sec.gov, or by writing the Public Reference Section, Securities and Exchange Commission, Washington, D.C. 20549-0102. 1940 Act File No. 811-09303 Advisor Classes February 8, 2008 Prospectus www.kineticsfunds.com The Multi-Disciplinary Fund Aseries of Kinetics Mutual Funds, Inc. Kinetics Logo The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of the Prospectus.Any representation to the contrary is a criminal offense. Advisor Classes Table of Contents Overview 2 The Multi-Disciplinary Fund 3 Performance of the Fund 5 Fees and Expenses of the Fund 6 Additional Strategies and Risks of Investing in the Fund 7 Portfolio Holdings Information 11 Management of the Fund and the Portfolio 11 Valuation of Fund Shares 12 How to Purchase Shares 13 How to Redeem Shares 15 Exchange Privilege 18 Distributions and Taxes 18 Distribution of Shares 20 Description of Advisor Classes 21 Unique Characteristics of Master/Feeder Fund Structure 23 Counsel and Independent Registered Public Accounting Firm 24 Financial Highlights 24 Advisor Classes Kinetics Mutual Funds, Inc. This Prospectus discusses the Advisor Classes of The Multi-Disciplinary Fund (the “Fund”) of Kinetics Mutual Funds, Inc. (the “Company”).Unlike many other investment companies which directly acquire and manage their own portfolios of securities, the Fund seeks its investment objective by investing all of its investable assets in a corresponding portfolio series, the Multi-Disciplinary Portfolio (the “Portfolio”), of Kinetics Portfolios Trust (the “Trust”), a Delaware statutory trust.The Portfolio is an open-end, non-diversified investment company with investment objectives and strategies identical to those of the Fund.Investors should carefully consider this investment approach.For additional information regarding this investment structure, see “Unique Characteristics of Master/Feeder Fund Structure.” Prospectus This Prospectus provides vital information about the Fund.For your own benefit and protection, please read it before you invest, and keep it on hand for future reference. Investment Adviser Kinetics Asset Management, Inc. Minimum Initial Investment $2,500 February 8, 2008 OVERVIEW The Multi-Disciplinary Fund (the “Fund”) is a non-diversified fund that seeks to provide investors with consistent returns by investing all of its investable assets in the Multi-Disciplinary Portfolio (the “Portfolio”).The Portfolio utilizes a two-part investment strategy.The first component of the Portfolio is primarily a fixed-income portfolio.The second component of the Portfolio is a portfolio of various option strategies that may include short puts, covered calls, long calls and a variety of other derivatives.These strategies may result in the Portfolio holding equity securities. The Statement of Additional Information (the “SAI”) contains more information about the Fund and the types of securities in which it may invest. Who May Want to Invest The Fund may be appropriate for investors who: · are comfortable with the risks described herein; · have financial goals that are five or more years in the future; · are not concerned primarily with principal stability. 2 THE MULTI-DISCIPLINARY FUND Investment Objective, Principal Investment Strategies and Principal Risks Investment Objective The investment objective of the Fund is total return. Principal Investment Strategies The Fund seeks to achieve its investment objective of total return by investing all of its investable assets in the Multi-Disciplinary Portfolio. “Total Return” sought by the Portfolio consists of income earned on the Fund’s investment, plus capital appreciation, if any. The investment objective of the Fund is non-fundamental which means that the Board of Trustees may change the investment objective of the Fund without shareholder approval. The Portfolio utilizes a two-part investment strategy, which includes fixed-income and derivatives components.Under normal circumstances, the Portfolio will invest at least 65% of its net assets in fixed-income securities and in derivatives. There is no limit on the amount of assets the Portfolio may invest in fixed-income securities. Fixed-income securities include corporate bonds and debentures, convertible debt securities, and debt securities of foreign issuers. The Portfolio’s fixed-income component focuses primarily on investment-grade corporate bonds, issued principally in the United States.Bonds held by the Portfolio generally are senior secured or senior unsecured and have durations of 0-5 years.However, there is no limit as to the maturities or credit ratings associated with such bonds.The Portfolio may also invest up to 40% of its total assets at the time of purchase in debt securities of emerging market countries.The Portfolio may invest up to 5% of its total assets in junk bonds, including defaulted bonds. The Portfolio utilizes a proprietary credit spread/relative value model to select positions and a portfolio construction and investment process that relies on value identification and diversification. The Portfolio may invest up to 90% of its net assets in selling equity put options.The Portfolio may also invest more than 5% in U.S. Treasury note futures; selling or buying equity call, bond call, and bond put options; and credit default swaps, as well as other derivatives, to manage risk or to enhance return.The Portfolio will not invest more than 15% of its net assets in instruments that are not deemed liquid.In connection with the Portfolio’s positions in derivatives, the Portfolio will segregate liquid assets or will otherwise cover its position in accordance with applicable Securities and Exchange Commission (“SEC”) requirements. The Portfolio’s option strategy component focuses on the use of options on companies that the Investment Adviser believes have unique business attributes and/or long-term unique fundamental business characteristics.The companies considered by the Investment Adviser for various option strategies undergo a fundamental analysis review by the Investment Adviser’s research team, including but not limited to valuation, credit analysis, and earnings quality. Put options and call options typically have similar structural characteristics and operational mechanics regardless of the underlying instrument on which they are purchased or sold.A put option gives the purchaser of the option, upon payment of a premium, the right to sell, and the seller the obligation to buy, the underlying security, index, currency or other instrument at the exercise price.A call option, upon payment of a premium, gives the purchaser of the option the right to buy, and the seller the obligation to sell, the underlying instrument at the exercise price. The put options that the Portfolio writes (sells) on specific underlying equity securities are generally traded on a national securities exchange.They provide a specific date on which the holder may exercise its rights under the options, and are commonly referred to as “European-style” options.By writing put options, the Portfolio receives income in the form of cash premiums from the purchasers of these options in exchange for providing the purchasers with the right to potentially sell an underlying security to the Portfolio.The Portfolio is not expected to make a cash payment if the prevailing market value of the underlying equity securities on an expiration date exceeds the strike price of the put option that the Portfolio has written. 3 The Portfolio may hold equity securities in limited circumstances.For example, if put options are exercised against the Portfolio, in connection with a corporate restructuring of an issuer or convertible securities. However, the Portfolio will not invest directly in equity securities. There are no limitations on the amount that the Portfolio may invest or hold in any single issuer; however, the Portfolio currently intends to limit its investments at the time of purchase to 10% of the Portfolio’s assets in any single position. The Investment Adviser uses a bottom-up approach in managing the Fund, which means that the focus is on the analysis of individual securities.By engaging in quantitative and qualitative analysis of individual securities, the Investment Adviser examines a company’s current relative valuation and earning potential and assesses the company’s competitive positioning. The Investment Adviser may sell a security due to changes in credit characteristics or outlook, as well as changes in portfolio strategy or cash flow needs. A security may also be sold and replaced with one that presents a better value or risk/reward profile. The Investment Adviser may actively trade Portfolio securities. The Portfolio may invest up to 20% of its total assets at the time of purchase in high quality, U.S. short-term debt securities and money market instruments to maintain liquidity.Some of these short-term instruments include commercial paper, certificates of deposit, demand and time deposits and banker’s acceptances, U.S. Government securities (i.e., U.S. Treasury obligations) and repurchase agreements. Temporary Investments To respond to adverse market, economic, political or other conditions, the Portfolio may invest up to 100% of its assets in high quality, U.S. short-term debt securities and money market instruments. To the extent that the Portfolio engages in a temporary defensive strategy, the Portfolio and, therefore, the Fund, may not achieve its investment objective. Fund Structure The Portfolio has an investment objective identical to that of the Fund.The Fund may withdraw its investment from the Portfolio at any time if the Board of Directors of the Company determines that it is in the best interests of the Fund to do so.Upon any such withdrawal, the Directors will consider what action might be taken, including investing all of the Fund’s investable assets in another pooled investment entity having substantially the same objective and strategies as the Fund or retaining an investment adviser, including the current Investment Adviser, to manage the Fund’s assets directly. Principal Risks of Investment The Portfolio’s investments, including debt securities, have inherent risks that could cause you to lose money.The principal risks of investing in the Fund and indirectly the Portfolio are listed below and could adversely affect the net asset value (“NAV”), total return and the value of the Fund, Portfolio and your investment. · Below-Investment Grade Debt Securities Risks:Generally, non-investment grade debt securities, i.e., junk bonds, are subject to greater credit risk, price volatility and risk of loss than investment grade securities. · Derivatives Risks:The Portfolio’s investments in futures, options and swaps and other derivative instruments may result in loss.Derivative instruments may be illiquid, difficult to price and leveraged so that small changes may produce disproportionate losses to the Portfolio.To the extent the Portfolio segregates assets to cover derivatives positions, the Portfolio may impair its ability to meet current obligations, to honor requests for redemption and to manage the Portfolio properly in a manner consistent with its stated investment. 4 · Option Transaction Risks: Purchasing and writing put and call options and, in particular, writing “uncovered” options are highly specialized activities and entail greater than ordinary investment risks.The successful use of options depends in part on the ability of the Investment Adviser to manage future price fluctuations and the degree of correlation between the options and securities (or currency) markets.By writing put options on equity securities, the Portfolio gives up the opportunity to benefit from potential increases in the value of the common stocks above the strike prices of the written put options, but continues to bear the risk of declines in the value of its common stock portfolio.The Portfolio will receive a premium from writing a covered call option that it retains whether or not the option is exercised.The premium received from the written options may not be sufficient to offset any losses sustained from the volatility of the underlying equity securities over time. · Interest Rate Risk:The risk that when interest rates increase, fixed-income securities held by the Portfolio will decline in value.Long-term fixed-income securities will normally have more price volatility because of this risk than short-term fixed-income securities. · Credit/Default Risk:The risk that an issuer or guarantor of fixed-income securities held by the Portfolio (which may have low credit ratings), or the counterparty in a derivative investment, may default on its obligation to pay interest and repay principal. · Security Selection Risks: The Portfolio securities selected by the Investment Adviser may decline in value or not increase in value when the stock market in general is rising and may fail to meet the Portfolio’s and, therefore, the Fund’s, investment objective. · Liquidity Risks: The Portfolio’s investments in the securities of small and medium capitalization companies and in non-investment grade fixed-income securities makes the Portfolio especially susceptible to the risk that during certain periods the liquidity of certain issuers or industries, or all securities within particular investment categories, will decrease or disappear suddenly and without warning as a result of adverse market or political events, or adverse investor perceptions. · Foreign Securities and Emerging Country Risks: The Portfolio may invest in U.S. dollar-denominated foreign debt securities through American Depositary Receipts (“ADRs”) and International Depositary Receipts (“IDRs”).Foreign securities can carry higher returns but involve more risks than those associated with U.S. investments.Additional risks associated with investment in foreign debt securities include currency fluctuations, political and economic instability, differences in financial reporting standards and less stringent regulation of securities markets.The risks of foreign investment are heightened when the issuer is located in an emerging country. · Non-Diversification Risks: As a non-diversified investment company, more of the Portfolio’s assets may be concentrated in the debt securities of any single issuer, which makes the Portfolio more susceptible to financial, economic or market events impacting such issuer. · New Fund Risks:There can be no assurance that the Fund will grow to or maintain an economically viable size, in which case the Board of Directors or the Investment Adviser may recommend that the Fund be liquidated. · Management Risk:There is no guarantee that the Fund will meet its investment objective. The Investment Adviser does not guarantee the performance of the Fund, nor can they assure you that the market value of your investment will not decline. Performance of the Fund Because the Fund has not yet commenced operations, there is no performance information for the Fund. 5 Fees and Expenses of the Fund As an investor, you pay certain fees and expenses if you buy and hold shares of the Fund.These fees and expenses are described in the table below and are further explained in the example that follows. Fee Table(1) Shareholder Transaction Expenses(2) (fees paid directly from your investment) Advisor Class A Advisor Class C Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.75% None Maximum Deferred Sales Charge (Load) (as a percentage of offering price) None None Maximum Sales Charge (Load) on Reinvested Dividends None None Redemption Fee (as a percentage of amount redeemed, if applicable) (3) 2.00% 2.00% Exchange Fee(4) None None Maximum Account Fee(5) None None Annual Operating Expenses (expenses deducted from Fund assets) Advisor Class A Advisor Class C Management Fees(6) 1.25% 1.25% Distribution (Rule 12b-1) Fees(7) 0.50% 0.75% Other Expenses (8) 1.25% 1.25% Total Annual Fund Operating Expenses(8) (9) 3.00% 3.25% (1) This fee table and the example below reflect the aggregate expenses of the Fund and the Portfolio. (2) You will be assessed fees for outgoing wire transfers ($15.00 per wire), returned checks and exchanges executed by telephone between the Fund and any other series of the Company. (3) You will be charged a redemption fee equal to 2.00% of the net amount of the redemption if you redeem or exchange your Advisor Class A or Advisor Class C shares less than 30 days after you purchase them. If this fee is imposed it would raise the expenses of your shares. Such fees, when imposed, are credited directly to the assets of the Fund to help defray any potential expenses to the Fund from short-term trading activities.These fees are not used to pay distribution or sales fees or expenses.The redemption fee will not be assessed on certain types of accounts or under certain conditions.Please see “Redemption Fees” below for a list of the types of accounts and conditions under which this fee will not be assessed. (4) The Fund’s transfer agent charges a $5 transaction fee to shareholder accounts for telephone exchanges between any two series of the Company.The Fund’s transfer agent does not charge a transaction fee for written exchange requests. (5) IRA accounts are assessed a $15.00 annual fee. (6) The management fees paid by the Fund reflect the proportionate share of fees allocated to the Fund from the Portfolio for investment advisory services. (7) Under the Distribution Plan adopted for the Advisor Class A shares, the Advisor Class A shares may pay as compensation up to an annual rate of 0.50% of the average daily net asset value of Advisor Class A shares to the distributor or other qualified recipient under the Plan. Currently, payments under the Plan for the Advisor Class A shares are limited to 0.25%. Under the Distribution Plan for the Advisor Class C shares, the Advisor Class C shares may pay as compensation up to an annual rate of 0.75% of the average daily net asset value of Advisor Class C shares to the distributor. (8) Because the Fund is new, these expenses, which include custodian, transfer agency, and other customary Fund expenses, are based on estimated amounts for the Fund’s current fiscal year. (9) The Investment Adviser to the Multi-Disciplinary Portfolio has voluntarily agreed to waive fees and reimburse expenses so that Total Annual Fund Operating Expenses do not exceed 1.74% and 2.24% for Advisor Class A shares and Advisor Class C shares, respectively. These waivers and reimbursements may be discontinued at any time. Example This example is intended to help you compare the cost of investing in the Advisor Class A and Advisor Class C shares of the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Advisor Class A and Advisor Class C shares of the Fund for the time periods indicated and then redeem all of your shares at the end of these periods.The example also assumes that your investment has a 5% rate of return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your cost for the Fund would be: 1 Year 3 Years Advisor Class A $861 $1,449 Advisor Class C $328 $1,001 6 Additional Strategies and Risks of Investing in the Fund The principal risks of investing in the Fund are described previously in this Prospectus.This section provides more detail about some of those risks, along with information on additional types of risks that may apply to the Fund. Investing in Investment Grade Debt Securities and Below Investment Grade Debt Securities Investments in debt securities pose different risks.The value of fixed income securities generally will fall if interest rates rise.The value of these securities may also fall as a result of other factors such as the performance of the issuer, the market perception of the issuer or general economic conditions.These investments also involve a risk that the issuer may not be able to meet its principal and interest payment obligations.Fixed income securities having longer maturities involve greater risk of fluctuations in value. Investments in debt securities rated below investment grade, i.e., junk bonds, and unrated securities of comparable quality are subject to the increased risk of an issuer’s inability to meet principal and interest payment obligations.These securities may be subject to greater price volatility due to such factors as specific corporate or municipal developments, interest rate sensitivity, negative perceptions of the junk bond markets generally and less secondary market liquidity. Credit Default Swap Agreements The Portfolio may enter into credit default swaps. A credit default swap enables an investor to buy or sell protection against a credit event, such as an issuer’s failure to make timely payments of interest or principal, bankruptcy or restructuring. The Portfolio may seek to enhance returns by selling protection or attempt to mitigate credit risk by buying protection against the occurrence of a credit event by a specified issuer. The Portfolio may enter into credit default swaps, both directly (“unfunded swaps”) and indirectly (“funded swaps”) in the form of a swap embedded within a structured note, to protect against the risk that a seller will default, with large well-known Wall Street firms or other firms that pass the Investment Adviser’s credit review. Unfunded and funded credit default swaps may refer to a single security or a basket of securities.The Portfolio may engage in credit default swap transactions for the purpose of hedging the Portfolio against anticipated market trends or to enhance the value of the Portfolio through the anticipated capital appreciation of the swap investment.In no event will the Portfolio’s use of credit default swaps exceed the Portfolio’s limits as it relates to leverage or directional exposure. If the Portfolio buys credit protection using a credit default swap and a credit event occurs, the Portfolio will deliver the defaulted bonds underlying the swap and the swap counterparty will pay the par amount of the bonds. If the Portfolio sells credit protection using a credit default swap and a credit event occurs, the Portfolio will pay the par amount of the defaulted bonds underlying the swap and the swap counterparty will deliver the bonds. If the swap is on a basket of securities, the notional amount of the swap is reduced by the par amount of the defaulted bonds, and the fixed payments are then made on the reduced notional amount. If the Portfolio buys protection on a corporate issue, the Portfolio must own that corporate issue. However, if the Portfolio buys protection on sovereign debt, the Portfolio may own either: (i) the reference obligation, (ii) any sovereign debt of that foreign country, or (iii) sovereign debt of any country that the Investment Adviser determines is closely correlated as an inexact bona fide hedge. Risks of credit default swaps include counterparty credit risk (if the counterparty fails to meet its obligations) and the risk that the Portfolio will not properly assess the cost of the instrument based on the lack of transparency in the market. If the Portfolio is selling credit protection, there is a risk that a credit event will occur and that the Portfolio will have to pay par value on defaulted bonds. If the Portfolio is buying credit protection, there is a risk that no credit event will occur and the Portfolio will receive no benefit for the premium paid. In addition, if the Portfolio is buying credit protection and a credit event does occur, there is a risk when the Portfolio does not own the underlying security, that the Portfolio will have difficulty acquiring the bond on the open market and may receive adverse pricing. 7 In addition to the risks applicable to derivatives generally, credit default swaps involve special risks because they are difficult to value, are highly susceptible to liquidity and credit risk, and generally pay a return to the party that has paid the premium only in the event of an actual default by the issuer of the underlying obligation (as opposed to a credit downgrade or other indication of financial difficulty).The use of credit default swaps may be limited by the Funds’ limitations on illiquid investments. Other Swap Transactions (Interest Rate, Total Rate of Return, and Currency) The Portfolio may enter into swap transactions and transactions involving interest rate floors, caps and collars for hedging purposes or to seek to increase total return. These instruments are privately negotiated over-the-counter derivative products. A great deal of flexibility is possible in the way these instruments are structured.Interest rate swaps involve the exchange by the Portfolio with another party of their respective commitments to pay or receive interest, such as an exchange of fixed rate payments for floating rate payments.The purchase of an interest rate floor or cap entitles the purchaser to receive payments of interest on a notional principal amount from the seller, to the extent the specified index falls below (floor) or exceeds (cap) a predetermined interest rate. An interest rate collar is a combination of a cap and a floor that preserves a certain return within a predetermined range of interest rates. Total rate of return swaps are contracts that obligate a party to pay or receive interest in exchange for the payment by the other party of the total return generated by a security, a basket of securities, an index or an index component. The Portfolio also may enter into currency swaps, which involve the exchange of the rights of the Portfolio and another party to make or receive payments in specific currencies. Some transactions, such as interest rate swaps and total rate of return swaps, are entered into on a net basis, i.e., the two payment streams are netted out, with the Portfolio receiving or paying, as the case may be, only the net amount of the two payments.If the other party to such a transaction defaults, the Portfolio’s risk of loss consists of the net amount of payments that the Portfolio is contractually entitled to receive, if any. In contrast, other transactions involve the payment of the gross amount owed. For example, currency swaps usually involve the delivery of the entire principal amount of one designated currency in exchange for the other designated currency. Therefore, the entire principal value of a currency swap is subject to the risk that the other party to the swap will default on its contractual delivery obligations. To the extent that the amount payable by the Portfolio under a swap or an interest rate floor, cap or collar is covered by segregated cash or liquid assets, the Portfolio and the Investment Adviser believe that transactions do not constitute senior securities under the Investment Company Act of 1940, as amended (the “1940 Act”) and, accordingly, will not treat them as being subject to the Portfolio’s borrowing restrictions. The Portfolio will not enter into a total rate of return, currency or interest rate swap or interest rate floor, cap or collar transaction unless the unsecured commercial paper, senior debt or the claims-paying ability of the other party thereto is rated either A or A-1 or better by S&P or Fitch, or A or Prime-1 or better by Moody’s or a comparable rating from another organization that is recognized as an NRSRO or, if unrated by such rating organization, is determined to be of comparable quality by the Investment Adviser.If there is a default by the other party to such transaction, the Portfolio will have contractual remedies pursuant to the agreements related to the transaction.The use of interest rate, total rate of return, and currency swaps, as well as interest rate caps, floors and collars, is a highly specialized activity that involves investment techniques and risks different from those associated with ordinary portfolio securities transactions. If the Investment Adviser is incorrect in its forecast of market values, interest rates and currency exchange rates, the investment performance of the Portfolio would be less favorable than it would have been if this investment technique were not used.To the extent swap transactions are not deemed liquid, swap transactions are limited to 15% of total assets (together with other illiquid securities). Derivatives Risk The Portfolio may invest in derivatives such as options.The successful use of these investment practices depends on the Investment Adviser’s ability to forecast stock price movements correctly.Should stock prices move unexpectedly, the Portfolio may not achieve the anticipated benefits of the transactions, or may realize losses, and thus be in a worse position than if such strategies had not been used.Unlike many exchange-traded options, there are no daily price fluctuation limits for certain options, and adverse market movements could therefore continue for an unlimited extent over a period of time.In addition, the correlation between movements in the prices of options and movements in the prices of the securities hedged or used for cover will not be perfect and could produce unanticipated losses. 8 The Portfolio’s ability to dispose of its positions in options depends on the availability of liquid markets in such instruments.Markets in options with respect to a number of types of securities are relatively new and still developing.It is impossible to predict the amount of trading interest that may exist in various types of options.If a secondary market does not exist for an option purchased or written by the Portfolio, it might not be possible to effect a closing transaction in the option (i.e., dispose of the option), with the result that (1) an option purchased by the Portfolio would have to be exercised in order for the Portfolio to realize any profit and (2) the Portfolio may not be able to sell portfolio securities covering an option written by the Portfolio until the option expires or it delivers the underlying security, upon exercise.Therefore, no assurance can be given that the Portfolio will be able to utilize these instruments effectively.In addition, the Portfolio’s ability to engage in options transactions may be limited by tax considerations and the use of certain hedging techniques may adversely impact the characterization of income to the Portfolio for U.S. federal income tax purposes. Foreign Securities Investing in foreign securities can carry higher returns than those generally associated with U.S. investments.However, foreign securities may be substantially riskier than U.S. investments.The economies of foreign countries may differ from the U.S. economy in such respects as growth of gross domestic product, rate of inflation, currency depreciation, capital reinvestment, resource self-sufficiency, and balance of payments position.Furthermore, the economies of developing countries generally are heavily dependent on international trade and, accordingly, have been, and may continue to be, adversely affected by trade barriers, exchange controls, managed adjustments in relative currency values and other protective measures imposed or negotiated by the countries with which they trade.These economies also have been, and may continue to be, adversely affected by economic conditions in the countries with which they trade.The Portfolio may be required to obtain prior governmental approval for foreign investments in some countries under certain circumstances.Governments may require approval to invest in certain issuers or industries deemed sensitive to national interests, and the extent of foreign investment in certain debt securities and companies may be subject to limitation.Individual companies may also limit foreign ownership to prevent, among other things, violation of foreign investment limitations. Some foreign investments may risk being subject to repatriation controls that could render such securities illiquid.Other countries might undergo nationalization, expropriation, political changes, governmental regulation, social instability or diplomatic developments (including war) that could adversely affect the economies of such countries or the value of the investments in those countries.Additional risks include currency fluctuations, political and economic instability, differences in financial reporting standards and less stringent regulation of securities markets. Investing in Mutual Funds All mutual funds carry risks that may cause you to lose money on your investment in the Fund.In general, the risks associated with the use of the Master/Feeder Fund Structure and the risks associated with your investment in the Fund are substantially identical to the risks associated with the Fund’s investment in the Portfolio.The following describes the primary risks to the Fund from investing in the Portfolio due to the Portfolio’s specific investment objective and strategies.As all investment securities are subject to inherent market risks and fluctuations in value due to earnings, economic and political conditions and other factors, neither the Fund nor the Portfolio can give any assurance that its investment objective will be achieved.The Portfolio will indirectly bear its proportionate share of any management fees and other expenses paid by investment companies in which it invests in addition to the advisory and administration fees paid by the Portfolio. 9 Market Risk The NAV of the Portfolio will fluctuate based on changes in the value of its underlying portfolio.The stock market is generally susceptible to volatile fluctuations in market price.Market prices of securities in which the Portfolio invests may be adversely affected by an issuer’s having experienced losses orlack of earnings, or by the issuer’s failure to meet the market’s expectations with respect to new products or services, or even by factors wholly unrelated to the value or condition of the issuer.The value of the securities held by the Portfolio is also subject to the risk that a specific segment of the stock market may not perform as well as the overall market.Under any of these circumstances, the value of the Portfolio’s shares and total return will fluctuate, and your investment in the Fund may be worth more or less than your original cost when you redeem your shares. Portfolio Turnover Risk Under certain circumstances the Portfolio may take advantage of short-term trading opportunities without regard to the length of time its securities have been held.This strategy often calls for frequent trading of the Portfolio’s securities in order to take advantage of anticipated changes in market conditions.Frequent trading by the Portfolio could increase the rate of its portfolio turnover, which would involve correspondingly greater expenses.Such expenses may include brokerage commissions or dealer mark-ups/mark-downs, as well as other transaction costs on the sale of securities and reinvestments in other securities.Such sales also may result in adverse tax consequences to shareholders.If the Portfolio realizes capital gains when it sells its portfolio investments, it must generally pay those gains out to shareholders, increasing their taxable distributions.The trading costs and tax effects associated with such portfolio turnover may adversely affect Portfolio performance under these circumstances, and large movements of assets into and out of the Portfolio may negatively impact the Portfolio’s ability to achieve its investment objective or maintain its current level of operating expenses. Securities Lending The Portfolio may lend its portfolio securities to broker-dealers by entering directly into lending arrangements with such broker-dealers or indirectly through repurchase agreements, amounting to no more than 33 1/3 % of the total assets of the Portfolio (including any collateral posted) or 50% of the total assets of the Portfolio (excluding any collateral posted).Repurchase transactions will be fully collateralized at all times with cash and/or short-term debt obligations.These transactions involve some risk to the Portfolio if the other party should default on its obligation and the Portfolio is delayed or prevented from recovering the collateral.In the event that the original seller defaults on its obligation to repurchase, the Portfolio will seek to sell the collateral, which could involve costs or delays.To the extent proceeds from the sale of collateral are less than the repurchase price, the Portfolio would suffer a loss if forced to sell such collateral in this manner. Non-Diversification The Portfolio is a non-diversified fund and therefore may be more susceptible to adverse financial, economic or other developments affecting any single issuer, and more susceptible to greater losses because of these developments. Portfolio Borrowing The Portfolio may leverage its assets, subject to the provisions of the 1940 Act, to fund investment activities or to achieve higher returns.The Portfolio may borrow money from banks for temporary or emergency purposes in order to meet redemption requests.To reduce its indebtedness, the Portfolio may have to sell a portion of its investments at a time when it may be disadvantageous to do so.In addition, interest paid by the Portfolio on borrowed funds would decrease the net earnings of both the Portfolio and your investment in the Fund. 10 Portfolio Holdings Information A description of the Portfolio’s policiesand procedures with respect to the disclosure of its portfolio securities is available in the Fund’s SAI.Currently, disclosure of the Portfolio’s holdings is required to be made quarterly within 60 days of the end of each fiscal quarter in the Annual Report and Semi-Annual Report to Fund shareholders and in the quarterly holdings report on Form N-Q (first and third quarters).The Annual and Semi-AnnualReports will be available by contacting Kinetics Mutual Funds, Inc., c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, Wisconsin 53201-0701 or calling 1-800-930-3828.In addition, the Company publishes on its webpage (www.kineticsfunds.com) month-end (a) the top fifteen portfolio holdings of the Portfolio and their percentage of the portfolio holdings, and (b) the top five performing and bottom five performing portfolio holdings of the Portfolio, in each case no earlier than twenty calendar days after the end of each calendar month.This information will be available on the website until the date on which the Fund files its next quarterly portfolio holdings report on Form N-CSR or Form N-Q with the SEC or until the next month in which portfolio holdings are posted in accordance with the above policy. Management of the Fund and the Portfolio Investment Adviser The Portfolio’s investment adviser is Kinetics Asset Management, Inc. (“Investment Adviser”), 16 New Broadway, Sleepy Hollow, New York 10591.Founded in 1996, the Investment Adviser provides investment advisory services to a family of nine mutual funds with discretionary management authority over approximately $14.685 billion in assets atDecember 31, 2007.The Investment Adviser conducts investment research and supervision for the Portfolio and is responsible for the purchase and sale of securities for the Portfolio.The Investment Adviser is entitled to receive an annual fee from the Portfolio for its services of 1.25% of the Portfolio’s average daily net assets.The Investment Adviser has entered into a Research Agreement with Horizon Asset Management, Inc. (“Horizon”), a New York based investment management and research firm, and is responsible for the payment of all fees owing to Horizon. A discussion regarding the basis of the Board’s approval of the investment advisory agreement for the Portfolio will be available in the Company’s annual report to shareholders for the period ending December 31, 2007. Kinetics, as the Investment Adviser to the Portfolio, is engaged in a broad range of portfolio management, portfolio advisory and other business activities.Its services are not exclusive to the Portfolio and nothing prevents them, or any affiliates, from providing similar services to other investment funds and other clients (whether or not their investment objectives, strategies, or criteria are similar to those of the Portfolio) or from engaging in other activities. Members of the Investment Committee Peter B. Doyle is the Chief Investment Strategist for the Portfolio and generally oversees the management of the Portfolio through an investment committee.The following persons are members of the committee:Murray Stahl and Paul Berman. The lead portfolio manager for the Multi-Disciplinary Portfolio committee is Mr. Stahl.He is responsible for the Portfolio’s day-to-day management.Since 1994, Mr. Stahl has held the position Chairman and Chief Investment Officer of Horizon, and Co-Portfolio Manager for the Kinetics Paradigm Fund, Small Cap Opportunities Fund, and Market Opportunities Fund, U.S. mutual funds managed by Kinetics Asset Management, Inc.Previously, he was with Bankers Trust Company for 16 years as a portfolio manager and research analyst, and managed approximately $600 million of individual, trust and institutional client assets.As the senior fund manager, he directed the investments of three of the bank’s Common Trust Funds, the Special Opportunity, Utility and Tangible Assets Funds.Mr. Stahl also served as a member of the Equity Strategy Group as well as the Investment Strategy Group, which established asset allocation guidelines for the Private Bank and was deeply involved in new product development. 11 Paul A. Berman is also responsible for the Portfolio’s day-to-day management.Mr. Berman has been a financial and investment professional since 1983, specifically in the areas of mergers and acquisitions of distressed and/or highly leveraged companies, distressed debt restructuring, equity research and asset management.In addition to being a Portfolio Manager at Kinetics, Mr. Berman has been a Portfolio Manager at Horizon since July 2006.Previously, he served as managing member of Polestar Capital Management, LLC and portfolio manager for PoleStar Partners, L.P. from 2003 through 2006.From 1997 to 2002, Mr. Berman was a senior managing director for Bear, Stearns & Co., Inc.Mr. Berman graduated magna cum laude with a B.S. degree from Babson College in 1983 and received an MBA from Wharton School, University of Pennsylvania in 1988.Mr. Berman has also earned the Chartered Financial Analyst (CFA) designation. The SAI provides additional information about the portfolio managers’ compensation, other accounts managed by the portfolio managers, and the portfolio managers’ ownership of securities in the Fund. Valuation of Fund Shares Shares of the Fund’s Advisor Class A and Advisor Class C are sold at NAV per share plus any applicable sales charge (see “Description of Advisor Classes”).The NAV is determined by the Fund as of the close of regular trading (generally 4:00 p.m. Eastern time) on each day that the New York Stock Exchange (the “Exchange”) is open for unrestricted business.Purchase and redemption requests are priced at the next NAV calculated after receipt and acceptance of a completed purchase or redemption request.The NAV for each Class of shares of the Fund is determined by dividing the value of the Fund’s securities, cash and other assets attributable to that Class, minus all expenses and liabilities attributable to that Class, by the number of shares outstanding of that Class.The NAV for a Class of shares of the Fund takes into account the expenses and fees of that Class, including management, administration, distribution and shareholder servicing fees, which are accrued daily.The NAV of the Portfolio is calculated at the same time and in generally the same manner (i.e., assets - liabilities / # of shares NAV per share) as those of the Fund’s Classes. The Portfolio’s equity securities are valued each day at the last quoted market sale price on the securities’ principal exchange.[If there is no sales price, a security is valued at the last reported bid price.]Securities listed on the Nasdaq Stock Market Inc., however, are valued using the Nasdaq Official Closing Price (“NOCP”), and if no NOCP is available, then at the last reported bid price.If market quotations are not readily available or if events occur that may significantly affect the value of a particular security between the time trading ends on a particular security and the close of regular trading on the Exchange, securities will be valued at their fair market value as determined in good faith in accordance with procedures approved by the Board of Trustees.Situations involving significant events include, but are not limited to, those where: a security’s trading has been halted or suspended; the security has been de-listed from a national exchange; or the security has not been traded for an extended period of time.In addition, the prices of foreign securities may be affected by events that occur after the close of a foreign market but before the Portfolio prices its shares.See “Trading in Foreign Securities.”The Portfolio may use independent pricing services to assist in calculating the NAV of the Portfolio’s shares. Options and futures contracts listed for trading on a securities exchange or board of trade shall be valued at the last quoted sales price or, in the absence of a sale, at the last bid (for long positions) and ask (for short positions) prices.Options not listed for trading on a securities exchange or board of trade for which over-the-counter market quotations are readily available shall be valued based on the quotations obtained from market makers, dealers, or pricing services.Securities which have no public market and all other assets of the Portfolio are considered at such value as the Investment Adviser may determine in good faith, in accordance with the Portfolio’s valuation procedures as approved by the Board of Trustees The Portfolio’s debt obligations that are investment grade and that have 60 days or less remaining until maturity are valued at amortized cost.Debt obligations (including convertible debt securities) (a) that are not investment grade or (b) that are investment grade and have more than 60 days remaining until maturity at purchase, will be valued as follows: Exchange-listed debt securities are valued at the last quoted sale price on the primary exchange on the valuation date.If there are no sales on that day, the debt security is generally valued at mean of the current bid and asked prices.Non-exchange-listed debt securities and other securities which, in the judgment of the Investment Adviser, do not properly represent the value of a security will be valued at their fair market value as determined in good faith in accordance with procedures approved by the Board of Trustees. 12 Fair valuation of securities introduces an element of subjectivity to the pricing of securities.As a result, the price of a security determined through fair valuation techniques may differ from the price quoted or published by other sources and may not accurately reflect the market value of the security when trading resumes.If a reliable market quotation becomes available for a security formerly valued through fair valuation techniques, the Investment Adviser compares the new market quotation to the fair value price to evaluate the effectiveness of the Portfolio’s fair valuation procedures. Trading in Foreign Securities Trading in foreign securities may be completed at times when the Exchange is closed.In computing the NAV of the Fund and the Portfolio, the value of a foreign security is determined as of the close of trading on the foreign exchange on which it is principally traded or as of the scheduled close of trading on the Exchange, whichever is earlier, at the closing sales prices provided by approved pricing services or other alternate sources.In the absence of sales, the last available mean price between the closing bid and asked prices will be used.Securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith by or under the direction of the Board of Trustees.Values of foreign securities are translated from the local currency into U.S. dollars on the bases of the foreign currency exchange rates, as provided by an independent pricing service or reporting agency, generally prior to the close of the Exchange.Occasionally, events affecting the value of foreign securities and such exchange rates occur between the time at which they are determined and the close of the Exchange, which events would not be reflected in the computation of the Portfolio’s NAV.If events materially affecting the value of such securities or currency exchange rates occur during such time period, the securities will be valued at their fair value as determined in good faith by or under the direction of the Board of Trustees. How to Purchase Shares In General Advisor Class A and Advisor Class C shares of the Fund are sold at NAV, subject to the applicable sales charge, and will be credited to a shareholder’s account at the NAV next computed after an order is received.The minimum initial investment for both regular accounts and individual retirement accounts is $2,500 ($2,000 for Coverdell Education Savings Accounts).The minimum subsequent investment for all types of accounts (including Coverdell Education Savings Accounts) is $100.The Company reserves the right to vary or waive any minimum investment requirement.The Fund reserves the right to reject any purchase order if, in its opinion, it is in the Fund’s best interest to do so.A service fee of $25.00 will be deducted from a shareholder’s Fund account for any purchases that do not clear.Your order will not be accepted until the completed New Account Application Form is received by the Fund or its transfer agent. Investing by Telephone If you have completed the Telephone Purchase Authorization section of the New Account Application Form, you may purchase additional shares by telephoning the Fund toll free at 1-800-930-3828.This option allows investors to move money from their bank account to their Fund account upon request.Only bank accounts held at domestic institutions that are Automated Clearing House (“ACH”) members may be used for telephone transactions.Your purchase will take place at the NAV determined on the day your order is placed, provided that your order is received prior to 4:00 p.m. Eastern time. The minimum telephone purchase is $100.You may not make your initial purchase of the Fund’s shares by telephone. 13 Automatic Investment Plan Once an account has been established, you may purchase shares of the Fund through an Automatic Investment Plan (“AIP”).You can have money automatically transferred from your checking, savings or bank money market account on a weekly, bi-weekly, monthly, bi-monthly or quarterly basis.In order to participate in the AIP each purchase must be in an amount of $100 or more. To be eligible for the AIP, your bank must be a domestic institution that is an ACH member.If your bank rejects your payment, the Fund’s transfer agent will charge a $25 fee to your account.To begin participating in the AIP, please complete the AIP section on the New Account Application Form or call the Fund’s transfer agent at 1-800-930-3828.The first AIP purchase will take place no earlier than 15days after the Fund’s transfer agent has received your request. Any request to change or terminate your AIP should be submitted to the transfer agent five days prior to the desired effective date of such change or termination.The Fund may modify or terminate the AIP at any time. Purchase By Mail To purchase the Fund’s shares by mail, simply complete and sign the enclosed New Account Application Form and mail it, along with a check made payable to the Multi-Disciplinary Fund,c/o Kinetics Mutual Funds, Inc., to: Regular Mail Overnight or Express Mail Kinetics Mutual Funds, Inc. Kinetics Mutual Funds, Inc. The Multi-Disciplinary Fund The Multi-Disciplinary Fund c/o U.S. Bancorp Fund Services, LLC c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 615 East Michigan Street, 3rd Floor Milwaukee, WI 53201-0701 Milwaukee, WI 53202 All purchases by check must be in U.S. dollars drawn on a bank located within the United States.The Fund will not accept payment in cash or money orders.The Fund also does not accept cashier’s checks in amounts of less than $10,000.To prevent check fraud, the Fund will not accept third party checks, Treasury checks, credit card checks, traveler’s checks or starter checks for the purchase of shares.The Fund is unable to accept post-dated checks, post-dated on-line bill pay checks, or any conditional order or payment. Purchase By Wire To open an account by wire, a completed New Account Application Form is required before your wire can be accepted.You can mail or overnight deliver your New Account Application Form to the transfer agent at the above address.Upon receipt of your completed New Account Application Form, an account will be established for you.You will need to provide the assigned account number to your bank when instructing it to wire the funds. Your bank must include along with the wire the name of the Fund, the account number and your name so that monies can be correctly applied.To ensure proper application of wired funds, please call 1-800-930-3828 to notify the Fund that the wire is coming.The Fund is not responsible for delays resulting from the banking or Federal Reserve wire system.Please use the following wiring instructions: Wire to: U.S. Bank N.A. ·
